Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 1 of 47 PageID 10
Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 2 of 47 PageID 11
Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 3 of 47 PageID 12
Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 4 of 47 PageID 13
Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 5 of 47 PageID 14
CM/ECF-GA Northern District Court                                       Page 1 of 42
     Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 6 of 47 PageID 15


                             U.S. District Court
                    Northern District of Georgia (Atlanta)
          CRIMINAL DOCKET FOR CASE #: 1:10-cr-00521-TCB-AJB-1,11


Case title: USA v. Bushay et al                           Date Filed: 12/14/2010
                                                          Date Terminated: 02/11/2014

Assigned to: Judge Timothy C. Batten,
Sr
Referred to: Magistrate Judge Alan J.
Baverman
Appeals court case number: 17-12161-
K USCA - 11th Circuit.

Defendant (1)
Jerome Bushay                               represented by Jerome Bushay
TERMINATED: 02/11/2014                                     53919-018
also known as                                              FCI OAKDALE II
Romey                                                      Federal Inmate
TERMINATED: 02/11/2014                                     FEDERAL DETENTION CENTER
                                                           Inmate Mail/Parcels
                                                           P.O. BOX 5010
                                                           OAKDALE, LA 71463
                                                           PRO SE

                                                           Stephanie Ann Kearns
                                                           Federal Defender Program-Atl
                                                           Suite 1500
                                                           Centennial Tower
                                                           101 Marietta Street, N.W.
                                                           Atlanta, GA 30303
                                                           404-688-7530
                                                           Fax: 404-688-0768.
                                                           Email: Stephanie_Kearns@FD.Org
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Public Defender or
                                                           Community Defender Appointment

                                                           Dwight Lowell Thomas
                                                           Office of Dwight L. Thomas
                                                           Suite 407
                                                           2296 Henderson Mill Road Road
                                                           Atlanta, GA 30345
                                                           404-522-1400




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                 3/25/2019
CM/ECF-GA Northern District Court                                       Page 2 of 42
     Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 7 of 47 PageID 16


                                                           Fax: 404-755-2327
                                                           Email: dwightl654@gmail.com
                                                           TERMINATED: 02/23/2011
                                                           Designation: Retained

                                                           L. Burton Finlayson
                                                           Office of L. Burton Finlayson
                                                           931 Ponce de Leon Avenue, N.E.
                                                           Atlanta, GA 30306
                                                           404-872-0560
                                                           Email: LBFCOURTS@aol.com
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: CJA Appointment

                                                           Steven Michael Holmes
                                                           Steven Michael Holmes, Esq.
                                                           201 Newnan Street
                                                           Carrollton, GA 30117
                                                           678-591-9216
                                                           Email: attorneyholmes@gmail.com
                                                           TERMINATED: 02/23/2011
                                                           Designation: Retained

Pending Counts                                             Disposition
                                                           CBOP 180 mos, followed by 3 yrs.
                                                           Supv Release. Special Assessment
21:841(a)(1), 21:841(b)(1)(C), 21:841
                                                           $100. Upon release from incarceration,
(b)(1)(D), 21:846 POSSESSION WITH
                                                           Dft to be remanded to immigration
INTENT TO DISTRIBUTE
                                                           official for possible deportation.
(1ssss)
                                                           10/22/2015: Sentence REDUCED to
                                                           135 months CBOP.

Highest Offense Level (Opening)
Felony

Terminated Counts                                          Disposition
21:846, 841(a)(1), 841(b)(1)(C) and 841
(b)(1)(D) CONSPIRACY TO
DISTRIBUTE CONTROLLED
                                                           Dismissed on govt motion
SUBSTANCE (MDMA and
MARIJUANA)
(1)
21:846 and 841(a)(1), 841(b)(1)(C), 841
(b)(1)(D) CONSPIRACY TO                                    Dismissed on govt motion
DISTRIBUTE AND POSSESS
CONTROLLED SUBSTANCE



https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                  3/25/2019
CM/ECF-GA Northern District Court                                       Page 3 of 42
     Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 8 of 47 PageID 17


(1s)
21:846, 841(a)(1), 841(b)(1)(C) and 841
(b)(1)(D) - CONSPIRACY TO
DISTRIBUTE CONTROLLED                                      Dismissed on govt motion
SUBSTANCE
(1ss)
21:846, 841(a)(1), 841(b)(1)(C) and 841
(b)(1)(D) - CONTROLLED
SUBSTANCE - SELL, DISTRIBUTE,                              Dismissed on govt motion
OR DISPENSE
(1sss)
21:841(a)(1) and 841(b)(1)(C) and 18:2
CONTROLLED SUBSTANCE -
SELL, DISTRIBUTE, OR DISPENSE                              Dismissed on govt motion
(MDMA)
(5)
21:841(a)(1) and 841(b)(1)(C) and 18:2
CONTROLLED SUBSTANCE -
POSSESSION WITH INTENT TO                                  Dismissed on govt motion
DISTRIBUTE
(5s)
21:841(a)(1) and 841(b)(1)(C), and 18:2
- CONTROLLED SUBSTANCE -
                                                           Dismissed on govt motion
SELL, DISTRIBUTE, OR DISPENSE
(5ss)
21:841(a)(1) and 841(b)(1)(C) -
CONTROLLED SUBSTANCE -
                                                           Dismissed on govt motion
SELL, DISTRIBUTE, OR DISPENSE
(5sss)
21:841(a)(1), 21:841(b)(1)(C) and 18:2
POSSESSION WITH INTENT TO
                                                           Dismissed on govt motion
DISTRIBUTE
(5ssss)
21:841(a)(1), 21:841(b)(1)(B), 21:841
(b)(1)(C) and 18:2 POSSESSION
                                                           Dismissed on govt motion
WITH INTENT TO DISTRIBUTE
(9ssss)
18:924(c)(1)(A)(i) VIOLENT
CRIME/DRUGS/MACHINE GUN                                    Dismissed on govt motion
(10ssss)
18:924(c)(1)(A)(I) - PENALTIES FOR
FIREARMS                                                   Dismissed on govt motion
(14sss)




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1               3/25/2019
CM/ECF-GA Northern District Court                                       Page 4 of 42
     Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 9 of 47 PageID 18


Highest Offense Level (Terminated)
Felony

Complaints                                                 Disposition
None

Movant Nugen Motor Sports, Inc.
doing business as
Nugen MotorSports represented byJames Ward Howard
The Howard Law Firm
Kyleif Center
1479 Brockett Road
Suite 200
Tucker, GA 30084
770-270-5080
Fax: .
Email: jhoward@howardfirm.com
ATTORNEY TO BE NOTICED

Assigned to: Judge Timothy C. Batten,
Sr
Referred to: Magistrate Judge Alan J.
Baverman

Defendant (11)
Christopher Williams                        represented by Christopher Williams
TERMINATED: 06/16/2014                                     710 Arlington Lane
also known as                                              Smyrna, GA 30080
Eric Washington                                            PRO SE
TERMINATED: 06/16/2014
also known as                                              Jay Lester Strongwater
Bobby                                                      Strongwater & Associates, LLC
TERMINATED: 06/16/2014                                     One Midtown Plaza, Suite 910
also known as                                              1360 Peachtree Street
Beagle                                                     Atlanta, GA 30309
TERMINATED: 06/16/2014                                     404-872-1700
also known as                                              Fax: 404-881-8040
Apachee                                                    Email: jls@strongh2o.com
TERMINATED: 06/16/2014                                     LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Retained

Pending Counts                                             Disposition
None




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                3/25/2019
CM/ECF-GA Northern District Court                                      Page 5 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 10 of 47 PageID 19


Highest Offense Level (Opening)
None

Terminated Counts                                          Disposition
21:846, 841(a)(1), 841(b)(1)(C) and 841
(b)(1)(D) CONSPIRACY TO
DISTRIBUTE CONTROLLED
                                                           Dismissed on govt motion
SUBSTANCE (MDMA and
MARIJUANA)
(1)
21:846 and 841(a)(1), 841(b)(1)(C), 841
(b)(1)(D) CONSPIRACY TO
DISTRIBUTE AND POSSESS                                     Dismissed on govt motion
CONTROLLED SUBSTANCE
(1s)
21:846, 841(a)(1), 841(b)(1)(C) and 841
(b)(1)(D) - CONSPIRACY TO
DISTRIBUTE CONTROLLED                                      Dismissed on govt motion
SUBSTANCE
(1ss)
21:846, 841(a)(1), 841(b)(1)(C) and 841
(b)(1)(D) - CONTROLLED
SUBSTANCE - SELL, DISTRIBUTE,                              Dismissed on govt motion
OR DISPENSE
(1sss)
21:841(a)(1), 21:841(b)(1)(C), 21:841
(b)(1)(D), 21:846 POSSESSION WITH
                                                           Dismissed on govt motion
INTENT TO DISTRIBUTE
(1ssss)

Highest Offense Level (Terminated)
Felony

Complaints                                                 Disposition
None



Movant
Nugen Motor Sports, Inc.                    represented by James Ward Howard
doing business as                                          The Howard Law Firm
Nugen MotorSports                                          Kyleif Center
                                                           1479 Brockett Road
                                                           Suite 200




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1               3/25/2019
CM/ECF-GA Northern District Court                                      Page 6 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 11 of 47 PageID 20


                                                           Tucker, GA 30084
                                                           770-270-5080
                                                           Fax: .
                                                           Email: jhoward@howardfirm.com
                                                           ATTORNEY TO BE NOTICED



Plaintiff
USA                                         represented by Jane Elizabeth McBath
                                                           Office of the United States Attorney-
                                                           ATL600
                                                           Northern District of Georgia
                                                           600 United States Courthouse
                                                           75 Ted Turner Dr., S.W.
                                                           Atlanta, GA 30303
                                                           404-581-6291
                                                           Email: elizabeth.mcbath@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Retained

                                                           Bret R. Williams
                                                           BRW Law Group, LLC
                                                           Suite 102
                                                           931 Monroe Drive
                                                           Atlanta, GA 30308
                                                           678-332-8556
                                                           Email:
                                                           Bret.Williams@brwlawgroup.com
                                                           ATTORNEY TO BE NOTICED

                                                           Cassandra Juliet Schansman
                                                           Office of the United States Attorney-
                                                           ATL600
                                                           Northern District of Georgia
                                                           600 United States Courthouse
                                                           75 Ted Turner Dr., S.W.
                                                           Atlanta, GA 30303
                                                           404-581-6083
                                                           Email:
                                                           Cassandra.Schansman@usdoj.gov
                                                           TERMINATED: 06/20/2013

                                                           Dahil Dueno Goss
                                                           Office of United States Attorney
                                                           Northern District of Georgia
                                                           75 Ted Turner Drive, S.W.
                                                           600 United States Courthouse



https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                   3/25/2019
CM/ECF-GA Northern District Court                                      Page 7 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 12 of 47 PageID 21


                                                           Atlanta, GA 30303
                                                           404-581-6245
                                                           Fax: 404-581-6234.
                                                           Email: dahil.goss@usdoj.gov
                                                           ATTORNEY TO BE NOTICED

                                                           George Jeffrey Viscomi
                                                           Office of the United States Attorney-
                                                           ATL600
                                                           Northern District of Georgia
                                                           600 United States Courthouse
                                                           75 Ted Turner Dr., S.W.
                                                           Atlanta, GA 30303
                                                           404-581-6000
                                                           Email: Jeffrey.Viscomi@usdoj.gov
                                                           ATTORNEY TO BE NOTICED

                                                           Jeffrey W. Davis
                                                           Office of the United States Attorney-
                                                           ATL600
                                                           Northern District of Georgia
                                                           600 United States Courthouse
                                                           75 Ted Turner Dr., S.W.
                                                           Atlanta, GA 30303
                                                           (404) 581-6323
                                                           Email: jeffrey.davis2@usdoj.gov
                                                           ATTORNEY TO BE NOTICED

                                                           Laurel Rebekah Boatright
                                                           Office of the United States Attorney-
                                                           ATL600
                                                           Northern District of Georgia
                                                           600 United States Courthouse
                                                           75 Ted Turner Dr., S.W.
                                                           Atlanta, GA 30303
                                                           (404) 581-6002
                                                           Email: Laurel.Boatright@usdoj.gov
                                                           TERMINATED: 10/29/2012

                                                           Lawrence R. Sommerfeld
                                                           Office of the United States Attorney-
                                                           ATL600
                                                           Northern District of Georgia
                                                           600 United States Courthouse
                                                           75 Ted Turner Dr., S.W.
                                                           Atlanta, GA 30303
                                                           404-581-6000
                                                           Email:




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                   3/25/2019
CM/ECF-GA Northern District Court                                      Page 8 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 13 of 47 PageID 22


                                                              Lawrence.Sommerfeld@usdoj.gov
                                                              ATTORNEY TO BE NOTICED

                                                              Libby Skye Davis
                                                              Office of the United States Attorney-
                                                              ATL600
                                                              Northern District of Georgia
                                                              600 United States Courthouse
                                                              75 Ted Turner Dr., S.W.
                                                              Atlanta, GA 30303
                                                              (404) 581-6349
                                                              Email: Skye.Davis@usdoj.gov
                                                              ATTORNEY TO BE NOTICED

                                                              Mary F. Kruger
                                                              Office of the United States Attorney-
                                                              San Antonio
                                                              Assistant United States Attorney
                                                              Suite 600
                                                              601 NW Loop 410

                                                              San Antonio, TX 30303
                                                              404-581-6168
                                                              Fax: 404-581-6234
                                                              Email: mary.kruger@usdoj.gov
                                                              TERMINATED: 07/17/2013

                                                              Noah Schechtman
                                                              Office of the United States Attorney-
                                                              ATL600
                                                              Northern District of Georgia
                                                              600 United States Courthouse
                                                              75 Ted Turner Dr., S.W.
                                                              Atlanta, GA 30303
                                                              404-581-6000
                                                              Fax: 404-581-69181
                                                              Email: noah.schechtman@usdoj.gov
                                                              ATTORNEY TO BE NOTICED
                                                              Designation: Retained


 Date Filed       #      Docket Text
 12/14/2010           1 INDICTMENT as to Jerome Bushay (1) counts 1, 5, FNU LNU 1:10-cr-521-
                        2 (2) counts 1, 7, 8, Christopher Dixon (3) counts 1-6, Mark Tomlinson (4)
                        counts 1, 5, Roshaun Hood (5) counts 1, Curtis Hernandez (6) counts 1, 5,
                        Nigel Edwards (7) count 1, Jermaine Campbell (8) count 1, Ricardo Duncan
                        (9) counts 1, 5, Dave Grant (10) counts 1, 4, Christopher Williams (11) count
                        1, Damien Aarons (12) count 1, FNU LNU 1:10-cr-521-13 (13) count 1 with




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                      3/25/2019
CM/ECF-GA Northern District Court                                      Page 9 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 14 of 47 PageID 23


                       FORFEITURE PROVISION. (UNSEALED - 12/15/2010) (bdb) (Entered:
                       12/20/2010)
 12/14/2010         2 MOTION to Seal Indictment 1 by USA as to Jerome Bushay, FNU LNU
                      1:10-cr-521-2, Christopher Dixon, Mark Tomlinson, Roshaun Hood, Curtis
                      Hernandez, Nigel Edwards, Jermaine Campbell, Ricardo Duncan, Dave
                      Grant, Christopher Williams, Damien Aarons, FNU LNU 1:10-cr-521-13.
                      (bdb) (Entered: 12/20/2010)
 12/14/2010         3 SEALING ORDER granting 2 Motion to Seal Indictment as to Jerome
                      Bushay (1), FNU LNU 1:10-cr-521-2 (2), Christopher Dixon (3), Mark
                      Tomlinson (4), Roshaun Hood (5), Curtis Hernandez (6), Nigel Edwards (7),
                      Jermaine Campbell (8), Ricardo Duncan (9), Dave Grant (10), Christopher
                      Williams (11), Damien Aarons (12), FNU LNU 1:10-cr-521-13 (13). Signed
                      by Magistrate Judge Gerrilyn G. Brill on 12/14/2010. (bdb) (Entered:
                      12/20/2010)
 12/14/2010         4 Defendant Information Sheet as to Jerome Bushay (1). (bdb) (Entered:
                      12/20/2010)
 12/14/2010        14 Defendant Information Sheet as to Christopher Williams (11). (bdb)
                      (Entered: 12/20/2010)
 12/14/2010        17 Praecipe filed. Arrest Warrant Issued as to Jerome Bushay (1) and delivered
                      to USM on 12/15/2010. (bdb) (Entered: 12/20/2010)
 12/14/2010        27 Praecipe filed. Arrest Warrant Issued as to Christopher Williams (11) and
                      delivered to USM on 12/15/2010. (bdb) (Entered: 12/20/2010)
 12/15/2010        30 APPLICATION for Protective Order for Discovery Materials by USA as to
                      all defendants. (bdb) (Entered: 12/20/2010)
 12/15/2010        31 PROTECTIVE ORDER granting 30 Application for Protective Order as to
                      all defendants. Signed by Magistrate Judge Gerrilyn G. Brill on 12/15/2010.
                      (bdb) (Entered: 12/20/2010)
 12/15/2010        33 MOTION to Unseal Indictment by USA as to all defendants. (bdb) (Entered:
                      12/20/2010)
 12/15/2010        34 UNSEALING ORDER granting 33 MOTION to Unseal 1 Indictment as to
                      all defendants. Signed by Magistrate Judge Gerrilyn G. Brill on 12/15/2010.
                      (bdb) (Entered: 12/20/2010)
 12/16/2010            Case as to Jerome Bushay, FNU LNU 1:10-cr-521-2, Christopher Dixon,
                       Mark Tomlinson, Roshaun Hood, Curtis Hernandez, Nigel Edwards,
                       Jermaine Campbell, Ricardo Duncan, Dave Grant, Christopher Williams,
                       Damien Aarons, FNU LNU 1:10-cr-521-13 assigned to Judge Timothy C.
                       Batten, Sr. and Magistrate Judge Alan J. Baverman. (acm) (Entered:
                       12/20/2010)
 12/22/2010        62 Amended MOTION for Protective Order for Discovery Materials by USA as
                      to Jerome Bushay, FNU LNU 1:10-cr-521-2, Christopher Dixon, Mark
                      Tomlinson, Roshaun Hood, Curtis Hernandez, Nigel Edwards, Jermaine



https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                    3/25/2019
CM/ECF-GA Northern District Court                                     Page 10 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 15 of 47 PageID 24


                       Campbell, Ricardo Duncan, Dave Grant, Christopher Williams, Damien
                       Aarons, FNU LNU 1:10-cr-521-13. (acm) (Entered: 12/23/2010)
 12/22/2010        63 AMENDED PROTECTIVE ORDER for Discovery Materials as to Jerome
                      Bushay (1), FNU LNU 1:10-cr-521-2 (2), Christopher Dixon (3), Mark
                      Tomlinson (4), Roshaun Hood (5), Curtis Hernandez (6), Nigel Edwards (7),
                      Jermaine Campbell (8), Ricardo Duncan (9), Dave Grant (10), Christopher
                      Williams (11), Damien Aarons (12), FNU LNU 1:10-cr-521-13 (13). Signed
                      by Magistrate Judge Linda T. Walker on 12/22/2010. (acm) (Entered:
                      12/23/2010)
 12/23/2010        64 Arrest Warrant Returned Executed (DEA M/FI - Tampa) on 12/16/2010 as to
                      Jerome Bushay. (tcc) (Entered: 12/27/2010)
 12/23/2010        68 Arrest Warrant Returned Executed (DEA M/FI - Tampa) on 12/16/2010 as to
                      Christopher Williams. (tcc) (Entered: 12/27/2010)
 12/29/2010        78 MOTION to Compel A Voice Exemplar with Brief In Supportby USA as to
                      Jerome Bushay, FNU LNU 1:10-cr-521-2, Christopher Dixon, Mark
                      Tomlinson, Roshaun Hood, Curtis Hernandez, Nigel Edwards, Jermaine
                      Campbell, Ricardo Duncan, Dave Grant, Christopher Williams, Damien
                      Aarons, FNU LNU 1:10-cr-521-13. (Attachments: # 1 Text of Proposed
                      Order) (Davis, Jeffrey) (Entered: 12/29/2010)
 12/30/2010        83 Notice for Leave of Absence for the following date(s): March 11, 2011 to
                      March 14, 2011 and June 17, 2011, by Jeffrey W. Davis. (Davis, Jeffrey)
                      (Entered: 12/30/2010)
 01/03/2011        86 MOTION to Declare Case Complex by USA as to Jerome Bushay, FNU
                      LNU 1:10-cr-521-2, Christopher Dixon, Mark Tomlinson, Roshaun Hood,
                      Curtis Hernandez, Nigel Edwards, Jermaine Campbell, Ricardo Duncan,
                      Dave Grant, Christopher Williams, Damien Aarons, FNU LNU 1:10-cr-521-
                      13. (Attachments: # 1 Text of Proposed Order) (Schansman, Cassandra)
                      (Entered: 01/03/2011)
 01/04/2011        87 Notice for Leave of Absence for the following date(s): April 18, 2011
                      through April 25, 2011, by Cassandra Juliet Schansman. (Schansman,
                      Cassandra) (Entered: 01/04/2011)
 01/06/2011       106 NOTICE OF ATTORNEY APPEARANCE: Dwight Lowell Thomas
                      appearing on behalf of Jerome Bushay (Thomas, Dwight) (Entered:
                      01/06/2011)
 01/07/2011       107 Notice for Leave of Absence for the following date(s): January 4-8, 2011,
                      March 11, 2011, April 29, 2011, May 27, 2011, July 27-29, 2011, August 5,
                      2011, August 8-12, 2011, August 15-19, 2011, August 22-23, 2011, April
                      28-29, 2011, by Dwight Lowell Thomas. (Thomas, Dwight) Modified on
                      1/14/2011 to update text re dates of leave (acm). (Entered: 01/07/2011)
 01/07/2011       108 NOTICE OF ATTORNEY APPEARANCE: Steven Michael Holmes
                      appearing on behalf of Jerome Bushay (Holmes, Steven) (Entered:
                      01/07/2011)




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                   3/25/2019
CM/ECF-GA Northern District Court                                     Page 11 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 16 of 47 PageID 25


 01/07/2011       109 Notice for Leave of Absence for the following date(s): January 27-31, 2011,
                      April 28-29, 2011, by Steven Michael Holmes. (Holmes, Steven) (Entered:
                      01/07/2011)
 01/07/2011       117 Minute Entry for proceedings held before Magistrate Judge Alan J.
                      Baverman: INITIAL APPEARANCE and ARRAIGNMENT as to Jerome
                      Bushay. PLEA of NOT GUILTY to Counts 1,5. Government's Motion for
                      Detention filed. Detention Hearing set for 1/12/2011 at 1:30 PM in ATLA
                      Courtroom 1875 before Magistrate Judge Alan J. Baverman. (Attachments: #
                      1 Plea (With Counsel)) (Tape #FTR) (acm) (Entered: 01/18/2011)
 01/07/2011       118 MOTION for Detention by USA as to Jerome Bushay. (acm) (Entered:
                      01/18/2011)
 01/07/2011       119 Order of Temporary Detention Pending Hearing pursuant to Bail Reform Act
                      by Judge Alan J. Baverman as to Jerome Bushay. Detention Hearing set for
                      1/12/2011 at 1:30 PM in ATLA Courtroom 1875 before Magistrate Judge
                      Alan J. Baverman. (acm) (Entered: 01/18/2011)
 01/07/2011       120 Minute Entry for proceedings held before Magistrate Judge Alan J.
                      Baverman: INITIAL APPEARANCE and ARRAIGNMENT as to
                      Christopher Williams (11). PLEA of NOT GUILTY to Count 1.
                      Government's Motion for Detention filed. Detention Hearing set for
                      1/10/2011 at 3:30 PM in ATLA Courtroom 1875 before Magistrate Judge
                      Alan J. Baverman. (Attachments: # 1 Plea (With Counsel)) (Tape #FTR)
                      (acm) (Entered: 01/18/2011)
 01/07/2011       121 MOTION for Detention by USA as to Christopher Williams. (acm) (Entered:
                      01/18/2011)
 01/07/2011       122 Order of Temporary Detention Pending Hearing pursuant to Bail Reform Act
                      by Judge Alan J. Baverman as to Christopher Williams. Detention Hearing
                      set for 1/10/2011 at 3:30 PM in ATLA Courtroom 1875 before Magistrate
                      Judge Alan J. Baverman. (acm) (Entered: 01/18/2011)
 01/14/2011       124 Minute Entry for proceedings held before Magistrate Judge Alan J.
                      Baverman: Detention Hearing as to Jerome Bushay (1). Government's 118
                      Motion for Detention GRANTED; written order to follow. (Tape #FTR)
                      (acm) (Entered: 01/18/2011)
 01/14/2011       125 ORDER OF DETENTION Pending Trial by Judge Alan J. Baverman as to
                      Jerome Bushay. (acm) (Entered: 01/18/2011)
 01/14/2011       126 Minute Entry for proceedings held before Magistrate Judge Alan J.
                      Baverman: Detention Hearing as to Christopher Williams (11). Government's
                      121 Motion for Detention DENIED. Corporate surety bond set at $150,000
                      with special conditions. Bond not executed; Defendant to remain in USM
                      custody. (Tape #FTR) (acm) (Entered: 01/18/2011)
 01/18/2011            Attorney update in case as to Christopher Williams. Attorney Jay Lester
                       Strongwater for Christopher Williams added, per 120 Initial Appearance and
                       Arraignment. (acm) (Entered: 01/18/2011)




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                   3/25/2019
CM/ECF-GA Northern District Court                                     Page 12 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 17 of 47 PageID 26


 01/18/2011       123 MOTION to Revoke Pre-Trial Order of Detention by Jerome Bushay.
                      (Thomas, Dwight) (Entered: 01/18/2011)
 01/19/2011             Submission of 123 MOTION to Revoke Pre-Trial Order of Detention as to
                        Jerome Bushay, submitted to District Judge Timothy C. Batten, Sr. (acm)
                        (Entered: 01/19/2011)
 01/19/2011             NOTICE OF HEARING ON MOTION as to Jerome Bushay 123 MOTION
                        to Revoke Pre-Trial Order of Detention : Motion Hearing set for 1/28/2011 at
                        10:30 AM in ATLA Courtroom 1708 before Judge Timothy C. Batten Sr.
                        (jgs) (Entered: 01/19/2011)
 01/20/2011             NOTICE OF HEARING RESET as to Jerome Bushay. Hearing on Appeal of
                        Magistrate Judge Order set for 1/28/2011 at 10:00 AM in ATLA Courtroom
                        1708 before Judge Timothy C. Batten Sr. (jgs) (Entered: 01/20/2011)
 01/21/2011       132 PRETRIAL SCHEDULING ORDER as to Jerome Bushay, Christopher
                      Williams. Pretrial Conference set for 1/28/2011 at 11:00 AM in ATLA
                      Courtroom 1875 before Magistrate Judge Alan J. Baverman. Signed by
                      Magistrate Judge Alan J. Baverman on 1/20/2011. (acm) (Entered:
                      01/21/2011)
 01/24/2011       133 TRANSCRIPT of Electronically Recorded Detention Proceedings as to
                      Jerome Bushay, Christopher Williams held on 1/14/2011, before Judge Alan
                      J. Baverman. Court Reporter/Transcriber Elise Evans, Telephone number
                      404-215-1456. Transcript may be viewed at the court public terminal or
                      purchased through the Court Reporter/Transcriber before the deadline for
                      Release of Transcript Restriction. After that date it may be obtained through
                      PACER. Redaction Request due 2/14/2011. Redacted Transcript Deadline set
                      for 2/24/2011. Release of Transcript Restriction set for 4/25/2011.
                      (Attachments: # 1 Notice of Filing Transcript) (ee) (Additional attachment(s)
                      added on 1/25/2011: # 2 Verification of Financial Arrangements) (kac).
                      (Entered: 01/24/2011)
 01/25/2011       135 RESPONSE re: 123 MOTION to Revoke Pre-Trial Order of Detention as to
                      Jerome Bushay filed by USA. (Davis, Jeffrey) (Entered: 01/25/2011)
 01/26/2011       136 MOTION to Continue Pretrial Conference by Jerome Bushay. (Thomas,
                      Dwight) (Entered: 01/26/2011)
 01/28/2011             Oral MOTION for Extension of Time to File Pretrial Motions by Jerome
                        Bushay. (acm) (Entered: 01/28/2011)
 01/28/2011       138 Minute Entry for proceedings held before Magistrate Judge Alan J.
                      Baverman: Pretrial Conference as to Jerome Bushay. Government's 78
                      Motion to Compel A Voice Exemplar TAKEN UNDER ADVISEMENT;
                      Defendant shall have until 3/7/2011 to file objections. Government's 86
                      Motion to Declare Case Complex TAKEN UNDER ADVISEMENT;
                      Defendant does not object to this motion and a report and recommendation to
                      follow. Defendant's 136 Motion to Continue Pretrial Conference DENIED.
                      Defendant's Oral Motion for Extension of Time to File Pretrial Motions




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                    3/25/2019
CM/ECF-GA Northern District Court                                     Page 13 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 18 of 47 PageID 27


                       GRANTED; Defendant shall have until 2/4/2011 to file preliminary motions.
                       If preliminary motions are filed, then Defendant shall have until 3/7/2011 to
                       perfect his motions. The Court will determine if the Government will need to
                       file a response. The Parties shall have until 3/7/2011 to file perfected
                       motions. The delay occasioned by this extension shall be considered a period
                       of excludable delay pursuant to 18 USC §3161(h)(7)(A). (Tape #FTR) (acm)
                       (Entered: 01/28/2011)
 01/28/2011            Oral MOTION for Extension of Time to File Pretrial Motions by Christopher
                       Williams. (acm) (Entered: 01/28/2011)
 01/28/2011       139 Minute Entry for proceedings held before Magistrate Judge Alan J.
                      Baverman: Pretrial Conference as to Christopher Williams. Government's 78
                      Motion to Compel A Voice Exemplar TAKEN UNDER ADVISEMENT;
                      Defendant shall have until 3/7/2011 to file objections. Government's 86
                      Motion to Declare Case Complex TAKEN UNDER ADVISEMENT;
                      Defendant does not object to this motion and a report and recommendation to
                      follow. Defendant's Oral Motion for Extension of Time to File Pretrial
                      Motions GRANTED; Defendant shall have until 2/4/2011 to file preliminary
                      motions. If preliminary motions are filed, then Defendant shall have until
                      3/7/2011 to perfect his motions. The Court will determine if the Government
                      will need to file a response. The Parties shall have until 3/7/2011 to file
                      perfected motions. The delay occasioned by this extension shall be
                      considered a period of excludable delay pursuant to 18 USC §3161(h)(7)(A).
                      (Tape #FTR) (acm) (Entered: 01/28/2011)
 01/31/2011       141 ORDER as to Jerome Bushay DIRECTING the Robert A. Deyton Detention
                      Center to accommodate attorney-client visitation for the Defendant on
                      1/31/2011 per the Defendant's emergency request to confer with his counsel.
                      Signed by Magistrate Judge Alan J. Baverman on 1/31/2011. (acm) (Entered:
                      01/31/2011)
 01/31/2011       145 Minute Entry for proceedings held before Magistrate Judge Alan J.
                      Baverman: Bond Hearing as to Christopher Williams. Bond filed; Defendant
                      released. (Tape #FTR) (acm) (Entered: 01/31/2011)
 01/31/2011       146 Surety Bond entered as to Christopher Williams in amount of $ 150,000.
                      Surety: Free At Last, 251 Prizm Drive, Suite 2, Carrollton, GA 30116 (acm)
                      (Entered: 01/31/2011)
 01/31/2011       147 ORDER Setting Conditions of Release as to Christopher Williams.
                      Defendant may be released on 1/31/2011. Signed by Magistrate Judge Alan
                      J. Baverman on 1/14/2011. (acm) (Entered: 01/31/2011)
 02/03/2011       155 MOTION to Suppress Statements by Jerome Bushay. (Thomas, Dwight)
                      (Entered: 02/03/2011)
 02/03/2011       156 MOTION to Suppress Evidence by Jerome Bushay. (Thomas, Dwight)
                      (Entered: 02/03/2011)
 02/03/2011       157 MOTION to Adopt Co-Defendant's Response In Opposition To




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                     3/25/2019
CM/ECF-GA Northern District Court                                     Page 14 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 19 of 47 PageID 28


                        Government's Motion To Compel A Voice Exemplar by Jerome Bushay.
                        (Attachments: # 1 Exhibit 1) (Thomas, Dwight) (Entered: 02/03/2011)
 02/03/2011       158 MOTION to Adopt Co-Defendant's Motion by Jerome Bushay.
                      (Attachments: # 1 Exhibit 1) (Thomas, Dwight) (Entered: 02/03/2011)
 02/03/2011       163 Sealed Document. (ryc) (Entered: 02/08/2011)
 02/07/2011       162 NOTICE OF ATTORNEY APPEARANCE Dahil Dueno Goss appearing for
                      USA. for asset forfeiture issues (Goss, Dahil) (Entered: 02/07/2011)
 02/08/2011       171 FIRST SUPERSEDING INDICTMENT with FORFEITURE PROVISION
                      as to Jerome Bushay (1) - counts 1s, 5s; FNU LNU 1:10-cr-521-2 (2) -
                      counts 1s, 7s, 8s; Christopher Dixon (3) - counts 1s, 2s-3s, 4s-5s, 6s; Mark
                      Tomlinson (4) - counts 1s; Roshaun Hood (5) - count 1s; Curtis Hernandez
                      (6) -counts 1s, 5s; Nigel Edwards (7) - count 1s; Jermaine Campbell (8) -
                      count 1s; Ricardo Duncan (9) - counts 1s, 5s; Dave Grant (10) - counts 1s,
                      4s; Christopher Williams (11) - count 1s; Damien Aarons (12) - count 1s;
                      Conrad Harvey (13) counts 1s, 9s, 10s. (acm) (Entered: 02/10/2011)
 02/08/2011       172 Defendant Information Sheet as to Jerome Bushay. (acm) (Entered:
                      02/10/2011)
 02/08/2011       182 Defendant Information Sheet as to Christopher Williams. (acm) (Entered:
                      02/10/2011)
 02/08/2011       183 Request for Arraignment as to Jerome Bushay. (acm) (Entered: 02/10/2011)
 02/08/2011       189 Request for Arraignment as to Christopher Williams. (acm) (Entered:
                      02/10/2011)
 02/09/2011       164 NOTICE OF ATTORNEY APPEARANCE Skye Davis appearing for USA.
                      (Davis, Skye) (Entered: 02/09/2011)
 02/09/2011       165 Notice for Leave of Absence for the following date(s): March 8, 2011
                      through and including March 11, 2011, July 18, 2011 through and including
                      July 29, 2011, August 3, 2011 through and including August 12, 2011, by
                      Jay Lester Strongwater. (Attachments: # 1 Letter to The Honorable Alan J.
                      Baverman)(Strongwater, Jay) (Entered: 02/09/2011)
 02/09/2011       195 Summons Issued as to Jerome Bushay. Arraignment on the Superseding
                      Indictment set for 2/17/2011 at 10:00 AM in ATLA Courtroom 1810 before
                      Magistrate Judge E. Clayton Scofield III. (acm) (Entered: 02/11/2011)
 02/09/2011       200 Summons Issued as to Christopher Williams. Arraignment on the
                      Superseding Indictment set for 2/17/2011 at 10:00 AM in ATLA Courtroom
                      1810 before Magistrate Judge E. Clayton Scofield III. (acm) (Entered:
                      02/11/2011)
 02/10/2011       170 Minute Entry for proceedings held before Judge Timothy C. Batten, Sr. on
                      1/28/2011: Appeal Hearing of Magistrate Judge Order re: 125 Order of
                      Detention Pending Trial as to Jerome Bushay. Defendant's 123 Motion for
                      Review of Magistrate Judge's Detention Order DENIED. The Court heard




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                    3/25/2019
CM/ECF-GA Northern District Court                                     Page 15 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 20 of 47 PageID 29


                       argument and ruled as noted. (Court Reporter Elise Smith-Evans) (acm)
                       (Entered: 02/10/2011)
 02/14/2011       206 MOTION Issuance Of Rule 17(c) Subpoena And Memorandum Of Law In
                      Support Thereof by USA as to Jerome Bushay, FNU LNU 1:10-cr-521-2,
                      Christopher Dixon, Mark Tomlinson, Roshaun Hood, Curtis Hernandez,
                      Nigel Edwards, Jermaine Campbell, Ricardo Duncan, Dave Grant,
                      Christopher Williams, Damien Aarons, Conrad Harvey. (Attachments: # 1
                      Text of Proposed Order, # 2 Exhibit A - SEALED DOCUMENT)
                      (Schansman, Cassandra) Modified on 2/17/2011 to indicate exhibit A sealed
                      (acm). (Entered: 02/14/2011)
 02/14/2011       209 Sealed Document. (ryc) (Entered: 02/15/2011)
 02/16/2011       216 MOTION for Partial Dismissal of Forfeiture Provision and Release of
                      Certain Wrongfully Seized Property, as to Jerome Bushay, FNU LNU 1:10-
                      cr-521-2, Christopher Dixon, Mark Tomlinson, Roshaun Hood, Curtis
                      Hernandez, Nigel Edwards, Jermaine Campbell, Ricardo Duncan, Dave
                      Grant, Christopher Williams, Damien Aarons, Conrad Harvey filed by
                      Nugen Motor Sports, Inc. (acm) (Entered: 02/17/2011)
 02/17/2011       217 MOTION to Seal Document 206 Exhibit #A by USA as to Jerome Bushay,
                      FNU LNU 1:10-cr-521-2, Christopher Dixon, Mark Tomlinson, Roshaun
                      Hood, Curtis Hernandez, Nigel Edwards, Jermaine Campbell, Ricardo
                      Duncan, Dave Grant, Christopher Williams, Damien Aarons, Conrad Harvey.
                      (Attachments: # 1 Text of Proposed Order) (Schansman, Cassandra)
                      (Entered: 02/17/2011)
 02/17/2011       219 MOTION to Withdraw as Attorney by Jerome Bushay. (Thomas, Dwight)
                      (Entered: 02/17/2011)
 02/17/2011       220 ORDER GRANTING the Government's 206 Motion for Issuance Of Rule 17
                      (c) Subpoena as to Jerome Bushay (1), FNU LNU 1:10-cr-521-2 (2),
                      Christopher Dixon (3), Mark Tomlinson (4), Roshaun Hood (5), Curtis
                      Hernandez (6), Nigel Edwards (7), Jermaine Campbell (8), Ricardo Duncan
                      (9), Damien Aarons (12), Conrad Harvey (13). The Custodians of Records as
                      outlined in the Government's Exhibit A are DIRECTED to produce, on or
                      before 10:00 AM on 2/25/2011 in the undersigned's chambers, the
                      documents listed in Exhibit A. Signed by Magistrate Judge Alan J. Baverman
                      on 2/17/2011. (acm) (Entered: 02/17/2011)
 02/17/2011       221 ORDER GRANTING the Government's 217 Motion to Seal Exhibit A to the
                      206 Motion for Issuance Of Rule 17(c) Subpoena as to Jerome Bushay (1),
                      FNU LNU 1:10-cr-521-2 (2), Christopher Dixon (3), Mark Tomlinson (4),
                      Roshaun Hood (5), Curtis Hernandez (6), Nigel Edwards (7), Jermaine
                      Campbell (8), Ricardo Duncan (9), Dave Grant (10), Christopher Williams
                      (11), Damien Aarons (12), Conrad Harvey (13). Signed by Magistrate Judge
                      Alan J. Baverman on 2/17/2011. (acm) (Entered: 02/17/2011)
 02/17/2011            Clerk's Certificate of Mailing as to Mark Tomlinson, Nigel Edwards,
                       Jermaine Campbell, atty, Frederick R.J. Jackson, Christopher Williams,




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                   3/25/2019
CM/ECF-GA Northern District Court                                     Page 16 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 21 of 47 PageID 30


                        Damien Aarons re 220 and 221 Orders. (acm) (Entered: 02/17/2011)
 02/17/2011       222 MOTION to Adopt Defense Counsel's Motion to Withdraw by Jerome
                      Bushay. (Attachments: # 1 Exhibit A) (Holmes, Steven) (Entered:
                      02/17/2011)
 02/17/2011             MINUTE ORDER GRANTING 222 Motion to Adopt the Motion to
                        withdraw as counsel as to Jerome Bushay (1). Approved by Magistrate Judge
                        Alan J. Baverman on 2/17/11. (lme) (Entered: 02/17/2011)
 02/17/2011             NOTICE OF HEARING ON MOTION as to Jerome Bushay 219 MOTION
                        to Withdraw as Attorney : Motion Hearing set for February 23, 2011 at 2:30
                        PM in ATLA Courtroom 1875 before Magistrate Judge Alan J. Baverman.
                        (lme) (Entered: 02/17/2011)
 02/17/2011       225 Minute Entry for proceedings held before Magistrate Judge E. Clayton
                      Scofield, III: ARRAIGNMENT as to Jerome Bushay. Arraigment to be
                      continued at request of Defendant. Defendant stated he was terminating his
                      attorney. The attorney will file a motion to withdraw from the case.
                      Defendant was removed from the courtroom. (Tape #FTR) (acm) (Entered:
                      02/18/2011)
 02/17/2011       226 DOCUMENT FILING ERROR - ENTERED AS TO WRONG
                      DEFENDANT Minute Entry for proceedings held before Magistrate Judge
                      E. Clayton Scofield, III: ARRAIGNMENT as to Christopher Williams (11)
                      on the Superseding Indictment. PLEA of NOT GUILTY to Count 1s.
                      (Attachments: # 1 Plea of Not Guilty and Waiver of Appearance at
                      Arraignment) (Tape #FTR) (acm) Modified on 2/22/2011 to indicate filing
                      error (acm). (Entered: 02/18/2011)
 02/17/2011       229 Minute Entry for proceedings held before Magistrate Judge E. Clayton
                      Scofield, III: ARRAIGNMENT as to Christopher Williams (11) on the
                      Superseding Indictment. PLEA of NOT GUILTY to Count 1s. (Attachments:
                      # 1 Plea of Not Guilty and Waiver of Appearance at Arraignment) (Tape
                      #FTR) (acm) (Entered: 02/18/2011)
 02/22/2011       234 Notification of Docket Correction re 226 : these minutes of the arraignment
                      on the superseding indictment were entered as to the wrong defendant. The
                      minutes for the arraignment as to Christopher Williams are docketed at 229
                      and the minutes for the arraignment as to Mark Tomlinson are docketed at
                      233 . (acm) (Entered: 02/22/2011)
 02/23/2011       235 Minute Entry for proceedings held before Magistrate Judge Alan J.
                      Baverman: Motion Hearing as to Jerome Bushay (1). The 219 Motion to
                      Withdraw as Attorney is GRANTED. Steven Michael Holmes and Dwight
                      Lowell Thomas are withdrawn as counsel for the Defendant. The Court
                      excused the Government from this hearing. The Court will appoint new
                      counsel for the Defendant and revisit the issue on 3/3/2011 at 10:00 AM in
                      ATLA Courtroom 1875. (Tape #FTR Gold) (acm) (Entered: 02/24/2011)
 02/24/2011       236 PRETRIAL SCHEDULING ORDER as to Jerome Bushay, Mark Tomlinson,




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                    3/25/2019
CM/ECF-GA Northern District Court                                     Page 17 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 22 of 47 PageID 31


                       Nigel Edwards, Ricardo Duncan, Christopher Williams, Damien Aarons,
                       Conrad Harvey. Pretrial Conference set for 3/7/2011 at 2:30 PM in ATLA
                       Courtroom 1875 before Magistrate Judge Alan J. Baverman. Signed by
                       Magistrate Judge Alan J. Baverman on 2/24/2011. (acm) (Entered:
                       02/24/2011)
 02/24/2011            Clerk's Certificate of Mailing as to Jerome Bushay, Mark Tomlinson, Nigel
                       Edwards, Christopher Williams, Damien Aarons re 236 Pretrial Scheduling
                       Order. (acm) (Entered: 02/24/2011)
 02/24/2011       237 MOTION Issuance Of Rule 17(c) Subpoena And Memorandum Of Law In
                      Support Thereof by USA as to Jerome Bushay, FNU LNU 1:10-cr-521-2,
                      Christopher Dixon, Mark Tomlinson, Roshaun Hood, Curtis Hernandez,
                      Nigel Edwards, Jermaine Campbell, Ricardo Duncan, Dave Grant,
                      Christopher Williams, Damien Aarons, Conrad Harvey. (Attachments: # 1
                      Text of Proposed Order, # 2 Exhibit) (Schansman, Cassandra) (Entered:
                      02/24/2011)
 02/24/2011       238 Sealed Document. (ryc) (Entered: 02/25/2011)
 02/28/2011       244 Sealed Document. (ryc) (Entered: 03/01/2011)
 02/28/2011       245 Sealed Document. (ryc) (Entered: 03/01/2011)
 02/28/2011       246 Sealed Document. (ryc) (Entered: 03/01/2011)
 02/28/2011       247 Sealed Document. (ryc) (Entered: 03/01/2011)
 03/02/2011       249 NOTICE OF ATTORNEY APPEARANCE Mary Frances Blazek Kruger
                      appearing for USA For Asset Forfeiture Related Issues. (Kruger, Mary)
                      (Entered: 03/02/2011)
 03/02/2011       250 First MOTION for Extension of Time to File Response re 216 MOTION for
                      Partial Dismissal of Forfeiture Provision and Release of Certain Wrongfully
                      Seized Property Until March 16, 2011 by USA as to Jerome Bushay, FNU
                      LNU 1:10-cr-521-2, Christopher Dixon, Mark Tomlinson, Roshaun Hood,
                      Curtis Hernandez, Nigel Edwards, Jermaine Campbell, Ricardo Duncan,
                      Dave Grant, Christopher Williams, Damien Aarons, Conrad Harvey.
                      (Attachments: # 1 Text of Proposed Order) (Kruger, Mary) Modified on
                      3/3/2011 to update text (acm). (Entered: 03/02/2011)
 03/02/2011       251 PROPOSED ORDER Corrected Order for Extension of Time re 250 First
                      Motion for Extension of Time to File Response as to Jerome Bushay, FNU
                      LNU 1:10-cr-521-2, Christopher Dixon, Mark Tomlinson, Roshaun Hood,
                      Curtis Hernandez, Nigel Edwards, Jermaine Campbell, Ricardo Duncan,
                      Dave Grant, Christopher Williams, Damien Aarons, Conrad Harvey.
                      (Kruger, Mary) Modified on 3/3/2011 to add document link (acm) (Entered:
                      03/02/2011)
 03/03/2011       252 Minute Entry for proceedings held before Magistrate Judge Alan J.
                      Baverman: Minute Entry for Attorney Appointment Hearing as to Jerome
                      Bushay. The Court finds that the Defendant does not want to represent




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                   3/25/2019
CM/ECF-GA Northern District Court                                     Page 18 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 23 of 47 PageID 32


                        himself. The Court has appointed L. Burton Finlayson to represent the
                        Defendant. CJA voucher to follow. (Tape #FTR Gold) (acm) (Entered:
                        03/03/2011)
 03/03/2011       253 ORDER OF CJA 20-Appointment to Pay Court Appointed Counsel as to
                      Jerome Bushay: Appointment of Attorney L. Burton Finlayson for Jerome
                      Bushay. Nunc pro tunc to 3/1/2011. Signed by Magistrate Judge Alan J.
                      Baverman on 3/3/2011. (acm) (Entered: 03/03/2011)
 03/03/2011             Clerk's Certificate of Mailing as to Jerome Bushay re 253 CJA 20 -
                        Appointment to Pay Court Appointed Counsel. (acm) (Entered: 03/03/2011)
 03/03/2011       254 RESPONSE in Opposition re 250 First MOTION for Extension of Time to
                      File Response as to 216 MOTION to Dismiss of Forfeiture Provision Until
                      March 16, 2011 as to Jerome Bushay, FNU LNU 1:10-cr-521-2, Christopher
                      Dixon, Mark Tomlinson, Roshaun Hood, Curtis Hernandez, Nigel Edwards,
                      Jermaine Campbell, Ricardo Duncan, Dave Grant, Christopher Williams,
                      Damien Aarons, Conrad Harvey filed by Nugen Motor Sports, Inc. (Howard,
                      James) (Entered: 03/03/2011)
 03/04/2011             Sealed Document. (ryc) (Entered: 03/07/2011)
 03/07/2011             Oral MOTION for Extension of Time to File Pretrial Motions by Jerome
                        Bushay. (acm) (Entered: 03/08/2011)
 03/07/2011       259 Minute Entry for proceedings held before Magistrate Judge Alan J.
                      Baverman: Pretrial Conference as to Jerome Bushay. Nugen Motor Sports,
                      Inc.'s 216 Motion for Partial Dismissal of Forfeiture Provision and Release of
                      Certain Wrongfully Seized Property TAKEN UNDER ADVISEMENT;
                      report and recommendation to follow. Government's 237 Motion for Issuance
                      Of Rule 17(c) Subpoena GRANTED, nunc pro tunc 3/4/2011. Government's
                      250 Motion for Extension of Time to File Response to the Motion for Partial
                      Dismissal GRANTED; Government's response shall be due on 3/16/2011.
                      Defendant's 155 Motion to Suppress Statements and 156 Motion to Suppress
                      Evidence both TAKEN UNDER ADVISEMENT; Defendant has until
                      3/28/2011 to supplement the motions. Defendant's 157 Motion to Adopt
                      GRANTED. Defendant's 158 Motion to Adopt TAKEN UNDER
                      ADVISEMENT; Defendant has to 3/28/2011 to withdraw the motion to
                      adopt or file his own motion to suppress Title III wiretaps. Defendant's Oral
                      Motion for Extension of Time to File Pretrial Motions GRANTED. The
                      Parties shall have until 3/28/2011 to file any additional motions; the delay
                      occasioned by this extension shall be considered a period of excludable
                      delaypursuant to 18 USC § 3161(h)(7)(A).(Tape #FTR Gold) (acm)
                      (Entered: 03/08/2011)
 03/07/2011       260 RESPONSE in Opposition re 78 MOTION to Compel A Voice Exemplar as
                      to Jerome Bushay filed by Jerome Bushay. (adopted per 259 Pretrial
                      Conference) (acm) (Entered: 03/08/2011)
 03/07/2011       261 Minute Entry for proceedings held before Magistrate Judge Alan J.
                      Baverman: Pretrial Conference as to Christopher Williams. Government's




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                    3/25/2019
CM/ECF-GA Northern District Court                                     Page 19 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 24 of 47 PageID 33


                        206 and 237 Motions for Issuance Of Rule 17(c) Subpoena GRANTED,
                        nunc pro tunc 2/25/2011 and 3/4/2011, respectively. Nugen Motor Sports,
                        Inc.'s 216 Motion for Partial Dismissal of Forfeiture Provision and Release of
                        Certain Wrongfully Seized Property TAKEN UNDER ADVISEMENT;
                        report and recommendation to follow. Government's 250 Motion for
                        Extension of Time to File Response to the Motion for Partial Dismissal
                        GRANTED; Government's response due on 3/16/2011. (Tape #FTR-Gold)
                        (acm) (Entered: 03/08/2011)
 03/09/2011       263 RESCHEDULING ORDER as to Jerome Bushay. Due to the new
                      appointment of counsel, the arraignment has been rescheduled for 3/10/2011
                      at 11:30 AM in ATLA Courtroom 1875 before Magistrate Judge Alan J.
                      Baverman. The period between the date of this Order and the continued
                      arraignment date shall be excludable pursuant to 18 USC § 3161(h)(7)(A).
                      Signed by Magistrate Judge Alan J. Baverman on 3/9/2011. (acm) (Entered:
                      03/09/2011)
 03/10/2011       264 Minute Entry for proceedings held before Magistrate Judge Alan J.
                      Baverman: ARRAIGNMENT on the Superseding Indictment. Defendant
                      stood mute; PLEA of NOT GUILTY entered. Estimated Trial Time - Long.
                      (Tape #FTR) (acm) (Entered: 03/10/2011)
 03/16/2011       266 RESPONSE in Opposition re: 216 MOTION for Partial Dismissal of
                      Forfeiture Provision and Release of Certain Wrongfully Seized Property, as
                      to Jerome Bushay, FNU LNU 1:10-cr-521-2, Christopher Dixon, Mark
                      Tomlinson, Roshaun Hood, Curtis Hernandez, Nigel Edwards, Jermaine
                      Campbell, Ricardo Duncan, Dave Grant, Christopher Williams, Damien
                      Aarons, Conrad Harvey filed by USA. (Attachments: # 1 Exhibit A)(Kruger,
                      Mary) (Entered: 03/16/2011)
 03/18/2011       267 REPLY BRIEF re 216 MOTION for Partial Dismissal of Forfeiture
                      Provision and Release of Certain Wrongfully Seized Property, as to Jerome
                      Bushay, FNU LNU 1:10-cr-521-2, Christopher Dixon, Mark Tomlinson,
                      Roshaun Hood, Curtis Hernandez, Nigel Edwards, Jermaine Campbell,
                      Ricardo Duncan, Dave Grant, Christopher Williams, Damien Aarons, Conrad
                      Harvey filed by Nugen Motor Sports, Inc. (Howard, James) (Entered:
                      03/18/2011)
 03/23/2011       268 Notice for Leave of Absence for the following date(s): June 27, 2011 through
                      and including July 11, 2011; and August 3, 2011 through and including
                      August 12, 2011, by Jay Lester Strongwater. (Attachments: # 1 Letter to The
                      Honorable Alan J. Baverman)(Strongwater, Jay) (Entered: 03/23/2011)
 03/24/2011       271 ORDER: Law school intern Ami Manik Koldhekar, has my approval to
                      appear on behalf of the United States of America in this proceeding. The
                      intern will be personally supervised during all court appearances by Assistant
                      United States Attorney Cassandra J. Schansman. Signed by Magistrate Judge
                      Alan J. Baverman on 3/23/11. (hfm) (Entered: 03/25/2011)
 03/28/2011       276 MOTION for Production of Brady Materials by Jerome Bushay. (Finlayson,
                      L.) (Entered: 03/28/2011)




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                      3/25/2019
CM/ECF-GA Northern District Court                                     Page 20 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 25 of 47 PageID 34


 03/28/2011       277 First MOTION to Suppress Evidence re: wiretaps by Jerome Bushay.
                      (Finlayson, L.) (Entered: 03/28/2011)
 03/28/2011       278 First MOTION to Suppress Search and Seizure re: 943 Peachtree, Apt. 707
                      by Jerome Bushay. (Finlayson, L.) (Entered: 03/28/2011)
 03/28/2011       279 First MOTION to Suppress Search and Seizure re: 6746 Grey Rock Way by
                      Jerome Bushay. (Finlayson, L.) (Entered: 03/28/2011)
 03/28/2011       280 MOTION to Suppress Search and Seizure re: Hotel Room with Brief In
                      Support by Jerome Bushay. (Finlayson, L.) (Entered: 03/28/2011)
 03/28/2011       281 MOTION for Disclosure of Confidential Informants with Brief In Support by
                      Jerome Bushay. (Finlayson, L.) (Entered: 03/28/2011)
 03/28/2011       282 MOTION to Suppress Search and Seizure re: October 4, 2010, Traffic Stop
                      with Brief In Support by Jerome Bushay. (Finlayson, L.) (Entered:
                      03/28/2011)
 03/28/2011       283 MOTION to Sever Defendant re: Bruton Problem by Jerome Bushay.
                      (Finlayson, L.) (Entered: 03/28/2011)
 03/29/2011       284 Request for Leave of Absence for the following date(s): April 18-April 29,
                      2011, June 2-June 17, 2011, by L. Burton Finlayson. (Finlayson, L.)
                      (Entered: 03/29/2011)
 03/29/2011       285 Notice for Leave of Absence for the following date(s): 4/18-26/11, 6/10-
                      13/11, 7/12-16/11, 11/23-26/11, 12/29/11-1/2/12, by James Ward Howard.
                      (Howard, James) (Entered: 03/29/2011)
 03/29/2011       286 Notice for Leave of Absence for the following date(s): September 8, 2011 to
                      September 15, 2011, by Jeffrey W. Davis. (Davis, Jeffrey) (Entered:
                      03/29/2011)
 03/30/2011       288 Notice for Leave of Absence for the following date(s): May 25, 2011 through
                      June 3, 2011; and July 5, 2011 through July 8, 2011, by Cassandra Juliet
                      Schansman. (Schansman, Cassandra) (Entered: 03/30/2011)
 04/16/2011       296 MOTION for Extension of Time To Supplement Motions 277, 278, 279 re:
                      278 First MOTION to Suppress Search and Seizure re: 943 Peachtree, Apt.
                      707, 277 First MOTION to Suppress Evidence re: wiretaps, 279 First
                      MOTION to Suppress Search and Seizure re: 6746 Grey Rock Way by
                      Jerome Bushay. (Finlayson, L.) (Entered: 04/16/2011)
 04/22/2011       304 Sealed Document. (ryc) (Entered: 04/25/2011)
 04/22/2011       305 Sealed Document. (ryc) (Entered: 04/25/2011)
 04/22/2011       306 Sealed Document. (ryc) (Entered: 04/25/2011)
 04/22/2011       307 Sealed Document. (ryc) (Entered: 04/25/2011)
 04/25/2011       308 Notice for Leave of Absence for the following date(s): May 16, 2011 through
                      May 20, 2011, by Cassandra Juliet Schansman. (Schansman, Cassandra)




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                   3/25/2019
CM/ECF-GA Northern District Court                                     Page 21 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 26 of 47 PageID 35


                        (Entered: 04/25/2011)
 05/06/2011       317 ORDER granting 296 Motion for Extension of Time To Supplement Motions
                      as to Jerome Bushay (1). Defendant shall file his supplemental motions on or
                      before June 1, 2011. The Clerk is DIRECTED to exclude any additional
                      delay caused by the continuance pursuant to 18 U.S.C. 3161(h)(7)(A).
                      Signed by Magistrate Judge Alan J. Baverman on 05/06/2011 nunc pro tunc
                      April 2011. (rvb) (Entered: 05/06/2011)
 06/01/2011       326 Supplemental MOTION to Suppress Search and Seizure re: 943 Peachtree,
                      Apt. 707 as to Jerome Bushay filed by Jerome Bushay (Attachments: # 1
                      Exhibit Affidavit)(Finlayson, L.) Modified on 6/2/2011 to change document
                      into motion (rvb). (Entered: 06/01/2011)
 06/01/2011       327 Supplemental MOTION to Suppress Search and Seizure re: 6746 Grey Rock
                      Way as to Jerome Bushay filed by Jerome Bushay (Attachments: # 1 Exhibit
                      Affidavit)(Finlayson, L.) Modified on 6/2/2011 to change document into a
                      motion (rvb). (Entered: 06/01/2011)
 06/02/2011       328 MOTION to Withdraw Document 277 First MOTION to Suppress Evidence
                      re: wiretaps by Jerome Bushay. (Finlayson, L.) (Entered: 06/02/2011)
 06/07/2011             ORDER GRANTING 328 Motion to Withdraw Document 277 First Motion
                        to Suppress Evidence re:wiretaps as to Jerome Bushay (1). Signed by
                        Magistrate Judge Alan J. Baverman on 6/7/11. (lme) (Entered: 06/07/2011)
 06/07/2011       330 Request for Leave of Absence for the following date(s): June 21 - July 8,
                      2011, by L. Burton Finlayson. (Finlayson, L.) (Entered: 06/07/2011)
 07/12/2011       339 SECOND SUPERSEDING INDICTMENT as to Jerome Bushay (1) count(s)
                      1ss, 5ss, FNU LNU (2) count(s) 1ss, 7ss-8ss, Christopher Dixon (3) count(s)
                      1ss-6ss, Mark Tomlinson (4) count(s) 1ss, 11ss-13ss, Curtis Hernandez (6)
                      count(s) 1ss, 5ss, Nigel Edwards (7) count(s) 1ss, Ricardo Duncan (9) count
                      (s) 1ss, 5ss, Christopher Williams (11) count(s) 1ss, Conrad Harvey (13)
                      count(s) 1ss, 9ss- 10ss with FORFEITURE PROVISION. (tcc) (Additional
                      attachment(s) added on 7/19/2011: # 1 Second Superseding Indictment -
                      Correct PDF Attached) (tcc). (Entered: 07/18/2011)
 07/12/2011       340 Defendant Information Sheet as to Jerome Bushay (1). (tcc) (Entered:
                      07/18/2011)
 07/12/2011       341 Request for Arraignment as to Jerome Bushay (1). (tcc) (Entered:
                      07/18/2011)
 07/12/2011       359 Defendant Information Sheet as to Christopher Williams (11). (tcc) (Entered:
                      07/18/2011)
 07/12/2011       360 Request for Arraignment as to Christopher Williams (11). (tcc) (Entered:
                      07/18/2011)
 07/13/2011       342 Summons Issued as to Jerome Bushay (1). Arraignment set for 7/21/2011 at
                      09:30 AM in ATLA Courtroom 2008 before Magistrate Judge Janet F. King.
                      (tcc) (Entered: 07/18/2011)



https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                    3/25/2019
CM/ECF-GA Northern District Court                                     Page 22 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 27 of 47 PageID 36


 07/14/2011       337 ORDER granting 78 , 85 Govt Motions to Compel, 86 Motion to Declare
                      Case Complex as to Jerome Bushay (1), Christopher Dixon (3), Mark
                      Tomlinson (4), Nigel Edwards (7), Ricardo Duncan (9), Christopher
                      Williams (11), Conrad Harvey (13). Clerk directed to terminate document
                      297 . Signed by Magistrate Judge Alan J. Baverman on 7/14/11. (rsh)
                      (Entered: 07/15/2011)
 07/14/2011       361 Summons Issued as to Christopher Williams (11). Arraignment set for
                      7/25/2011 at 09:30 AM in ATLA Courtroom 1810 before Magistrate Judge
                      E. Clayton Scofield III. (tcc) (Entered: 07/18/2011)
 07/18/2011       355 Notice for Leave of Absence for the following date(s): August 5, 2011,
                      November 25, 2011 and December 22 through 27, 2011, by Jeffrey W.
                      Davis. (Davis, Jeffrey) (Entered: 07/18/2011)
 07/18/2011       365 NON-FINAL REPORT AND RECOMMENDATION with Order for
                      Service, RECOMMENDING DENYING 216 MOTION for Partial Dismissal
                      of Forfeiture Provision and Release of Certain Wrongfully Seized Property
                      as to dfts Jerome Bushay, Christopher Dixon, Mark Tomlinson, Nigel
                      Edwards, Ricardo Duncan, Christopher Williams and Conrad Harvey and
                      GRANTING Nunc Pro Tunc govt's 250 Motion for Extension of Time.
                      Signed by Magistrate Judge Alan J. Baverman on 7/18/11. (jlm) (Entered:
                      07/19/2011)
 07/19/2011            Notification of Docket Correction re 339 Indictment: Additional attachment
                       added on 7/19/2011: # 1 Second Superseding Indictment - Correct PDF
                       Attached. (tcc) (Entered: 07/19/2011)
 07/20/2011       367 OBJECTIONS TO 365 REPORT AND RECOMMENDATION as to Jerome
                      Bushay, FNU LNU 1:10-cr-521-2, Christopher Dixon, Mark Tomlinson,
                      Roshaun Hood, Curtis Hernandez, Nigel Edwards, Jermaine Campbell,
                      Ricardo Duncan, Dave Grant, Christopher Williams, Damien Aarons, Conrad
                      Harvey filed by Nugen Motor Sports, Inc. (Howard, James) (Entered:
                      07/20/2011)
 07/21/2011       371 Minute Entry for proceedings held before Magistrate Judge Janet F. King as
                      to Jerome Bushay(1) : ARRAIGNMENT, Defendant stood mute, PLEA of
                      NOT GUILTY entered as to Counts 1ss,5ss. (Tape #FTR GOLD) (tcc)
                      (Entered: 07/22/2011)
 07/25/2011       379 Minute Entry for proceedings held before Magistrate Judge E. Clayton
                      Scofield, III as to Christopher Williams (11) : ARRAIGNMENT, PLEA of
                      NOT GUILTY as to Count 1ss. (Attachments: # 1 Defendant's Entry of a
                      PLEA OF NOT GUILTY and WAIVER of Appearance at Arraignment)
                      (Tape #FTR) (tcc) (Entered: 07/26/2011)
 07/28/2011       380 Notice for Leave of Absence for the following date(s): September 2, 2011
                      through September 6, 2011; October 7, 2011 through October 11, 2011;
                      November 10, 2011 through November 14, 2011; November 25, 2011
                      through November 28, 2011; and December 27, 2011 through December 30,
                      2011, by Cassandra Juliet Schansman. (Schansman, Cassandra) (Entered:




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                   3/25/2019
CM/ECF-GA Northern District Court                                     Page 23 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 28 of 47 PageID 37


                        07/28/2011)
 07/28/2011       381 ORDER as to Jerome Bushay, Mark Tomlinson, Nigel Edwards, Ricardo
                      Duncan, Christopher Williams, Conrad Harvey: Pretrial Conference set for
                      8/11/2011 at 10:00 AM in ATLA Courtroom 1875 before Magistrate Judge
                      Alan J. Baverman. See Order for further specific instruction and directives.
                      Signed by Magistrate Judge Alan J. Baverman on 7/28/11. (rsh) (Entered:
                      07/28/2011)
 08/02/2011       383 Sealed Document. (ryc) (Entered: 08/02/2011)
 08/02/2011       384 Sealed Document. (ryc) (Entered: 08/02/2011)
 08/02/2011       385 Sealed Document. (ryc) (Entered: 08/02/2011)
 08/02/2011       386 Sealed Document. (ryc) (Entered: 08/02/2011)
 08/09/2011       398 THIRD SUPERSEDING INDICTMENT as to Jerome Bushay (1) count(s)
                      1sss, 5sss, 14sss, FNU LNU 1:10-cr-521-2 (2) count(s) 1sss, 7sss - 8sss,
                      Christopher Dixon (3) count(s) 1sss - 6sss, Mark Tomlinson (4) count(s)
                      1sss, 11sss - 13sss, Curtis Hernandez (6) count(s) 1sss, 5sss, Nigel Edwards
                      (7) count(s) 1sss, Ricardo Duncan (9) count(s) 1sss, 5sss, Christopher
                      Williams (11) count(s) 1sss, Conrad Harvey (13) count(s) 1sss, 9sss - 10sss;
                      FORFEITURE PROVISION. (tcc) (Entered: 08/12/2011)
 08/09/2011       399 Defendant Information Sheet as to Jerome Bushay (1). (tcc) (Entered:
                      08/12/2011)
 08/09/2011       400 Request for Arraignment as to Jerome Bushay (1). (tcc) (Entered:
                      08/12/2011)
 08/09/2011       413 Defendant Information Sheet as to Christopher Williams (11). (tcc) (Entered:
                      08/12/2011)
 08/09/2011       414 Request for Arraignment as to Christopher Williams(11). (tcc) (Entered:
                      08/12/2011)
 08/11/2011             No Pretrial Conference Needed as to the 2nd Superseding Indictment as to
                        Mark Tomlinson, Nigel Edwards and Christopher Williams. (lme) (Entered:
                        08/11/2011)
 08/11/2011       397 Minute Entry for proceedings held before Magistrate Judge Alan J.
                      Baverman: Pretrial Conference as to Jerome Bushay. See minutes for Rule
                      16, Rule 12(b)(4), Rule 404(b) requests and ordered deadlines. Taking under
                      advisement 155 Motion to Suppress Statements; taking under advisement
                      156 Motion to Suppress Evidence; withdrawing 158 Motion to Adopt;
                      denying as moot 276 Motion for Production of Brady Materials; taking under
                      advisement 278 Motion to Suppress Search and Seizure; taking under
                      advisement 279 Motion to Suppress Search and Seizure; taking under
                      advisement 280 Motion to Suppress Search and Seizure; denying as moot
                      281 Motion for Disclosure of Confidential Informants; taking under
                      advisement 282 Motion to Suppress Search and Seizure; taking under
                      advisement 283 Motion to Sever Defendant; taking under advisement 326



https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                    3/25/2019
CM/ECF-GA Northern District Court                                     Page 24 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 29 of 47 PageID 38


                       Motion to Suppress Search and Seizure; taking under advisement 327 Motion
                       to Suppress Search and Seizure. Defendant shall have 14 days after the
                       arraignment on third superseding indictment to file additional motions to
                       suppress. (Tape #FTR Gold) (rsh) (Entered: 08/11/2011)
 08/11/2011       417 Summons Issued as to Jerome Bushay (1). Arraignment set for 8/18/2011 at
                      10:00 AM in ATLA Courtroom 1834 before Magistrate Judge Gerrilyn G.
                      Brill. (tcc) (Entered: 08/12/2011)
 08/11/2011       421 Summons Issued as to Christopher Williams (11). Arraignment set for
                      8/23/2011 at 10:30 AM in ATLA Courtroom 1834 before Magistrate Judge
                      Gerrilyn G. Brill. (tcc) (Entered: 08/12/2011)
 08/18/2011            Submission of 365 NON-FINAL REPORT AND RECOMMENDATION as
                       to dfts Jerome Bushay, Christopher Dixon, Mark Tomlinson, Nigel Edwards,
                       Ricardo Duncan, Christopher Williams, Conrad Harvey re 216 MOTION for
                       Partial Dismissal of Forfeiture Provision and Release of Certain Wrongfully
                       Seized, submitted to District Judge Timothy C. Batten. (jlm) (Entered:
                       08/18/2011)
 08/18/2011       423 Minute Entry for proceedings held before Magistrate Judge Gerrilyn G. Brill
                      as to Jerome Bushay (1): ARRAIGNMENT, PLEA of NOT GUILTY as to
                      Counts 1sss,5sss,14sss. (Attachments: # 1 PLEA (With Counsel)) (Tape
                      #FTR) (tcc) (Entered: 08/19/2011)
 08/22/2011       425 ORDER ADOPTING the Magistrate Judge's 365 Non-Final Report and
                      Recommendation DENYING 216 Motion to Dismiss as to Jerome Bushay
                      (1), FNU LNU 1:10-cr-521-2 (2), Christopher Dixon (3), Mark Tomlinson
                      (4), Roshaun Hood (5), Curtis Hernandez (6), Nigel Edwards (7), Ricardo
                      Duncan (9), Christopher Williams (11), Conrad Harvey (13). Signed by
                      Judge Timothy C. Batten, Sr on 8/22/11. (jlm) (Entered: 08/22/2011)
 08/23/2011       430 WAIVER of Personal Appearance at Arraignment and Entry of Plea of Not
                      Guilty by Christopher Williams (11). (tcc) (Entered: 08/24/2011)
 08/23/2011       431 Minute Entry for proceedings held before Magistrate Judge Gerrilyn G. Brill
                      by Christopher Williams (11): ARRAIGNMENT, PLEA of NOT GUILTY
                      as to Count 1sss. (Tape #FTR) (tcc) (Entered: 08/24/2011)
 08/29/2011            REMARK: Counsel for Defendants Nigel Edwards, Christopher Williams
                       and Jerome Bushay have informed the Court that no pretrial conference is
                       needed on the Third Superseding Indictment. (lme) (Entered: 08/29/2011)
 08/29/2011       437 Notice for Leave of Absence for the following date(s):
                      09/13,09/14,09/15,09/16,10/25,10/26,10/27,10/28/2011, by L. Skye Davis.
                      (Davis, L.) (Entered: 08/29/2011)
 09/01/2011       439 Notice for Leave of Absence for the following date(s): December 9 to 12, by
                      Jeffrey W. Davis. (Davis, Jeffrey) (Entered: 09/01/2011)
 09/07/2011       441 ORDER CERTIFYING CASE READY FOR TRIAL as to Christopher
                      Williams Signed by Magistrate Judge Alan J. Baverman on 9/7/11. (jlm)




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                   3/25/2019
CM/ECF-GA Northern District Court                                     Page 25 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 30 of 47 PageID 39


                        (Entered: 09/07/2011)
 09/21/2011       446 First Motion Allowing Weapons in the Courtroom by USA as to Jerome
                      Bushay. (Schansman, Cassandra) (Entered: 09/21/2011)
 09/23/2011       447 Minute Entry for proceedings held before Magistrate Judge Alan J.
                      Baverman: Evidentiary Hearing as to Jerome Bushay (1). 155 Motion to
                      Suppress Statements, TAKEN UNDER ADVISEMENT. The Defendant's
                      Brief shall be due on 10/24/11, the Government's Response shall be due on
                      11/14/11 and the Defendant's Reply Brief shall be due on 11/30/11. 156
                      Motion to Suppress Evidence, TAKEN UNDER ADVISEMENT. The
                      Defendant's Brief shall be due on 10/24/11, the Government's Response shall
                      be due on 11/14/11 and the Defendant's Reply Brief shall be due on
                      11/30/11. 280 Motion to Suppress Search and Seizure, TAKEN UNDER
                      ADVISEMENT. The Defendant's Brief shall be due on 10/24/11, the
                      Government's Response shall be due on 11/14/11 and the Defendant's Reply
                      Brief shall be due on 11/30/11. 282 Motion to Suppress Search and Seizure,
                      TAKEN UNDER ADVISEMENT. Report and Recommendation to follow.
                      Court will recommend this motion to be Granted As Moot. 446 Motion
                      Allowing Weapons in the Courtroom, DENIED AS MOOT. Govt witnesses
                      sworn/testified. Govt exhibits 3-6 admitted. Govt exhibits 1,2,7 marked only.
                      Evidence closed. Transcript directed to be prepared by 10/7/11. (Court
                      Reporter Alicia Bagley) (rsh). The date on the minute sheet is incorrect, the
                      evidentiary hearing was held on Thursday, September 22, 2011. Modified on
                      9/23/2011 (lme). (Entered: 09/23/2011)
 09/27/2011       449 TRANSCRIPT of Evidentiary Hearing Proceedings as to Jerome Bushay
                      held on September 22, 2011, before Judge Alan J. Baverman. Court
                      Reporter/Transcriber Alicia B. Bagley, Telephone number 706-378-4017.
                      Transcript may be viewed at the court public terminal or purchased through
                      the Court Reporter/Transcriber before the deadline for Release of Transcript
                      Restriction. After that date it may be obtained through PACER. Redaction
                      Request due 10/18/2011. Redacted Transcript Deadline set for 10/28/2011.
                      Release of Transcript Restriction set for 12/27/2011. (Attachments: # 1
                      Notification of Filing of Official Transcript) (kac) (Additional attachment(s)
                      added on 10/4/2011: # 2 Verification of Financial Arrangements) (kac).
                      (Entered: 09/27/2011)
 10/19/2011       457 Notice for Leave of Absence for the following date(s): February 27, 2012
                      through March 2, 2012, by Cassandra Juliet Schansman. (Schansman,
                      Cassandra) (Entered: 10/19/2011)
 10/19/2011       458 Notice for Leave of Absence for the following date(s): Nov 14 to Nov 18,
                      2011, by Jeffrey W. Davis. (Davis, Jeffrey) (Entered: 10/19/2011)
 10/20/2011       459 Notice for Leave of Absence for the following date(s): December 5, 2011
                      through December 9, 2011, by Cassandra Juliet Schansman. (Schansman,
                      Cassandra) (Entered: 10/20/2011)
 10/24/2011       461 Post-Hearing Brief as to Jerome Bushay filed by Jerome Bushay re 155
                      MOTION to Suppress Statements, 280 MOTION to Suppress Search and




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                     3/25/2019
CM/ECF-GA Northern District Court                                     Page 26 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 31 of 47 PageID 40


                        Seizure re: Hotel Room (Finlayson, L.) (Entered: 10/24/2011)
 11/14/2011       462 MOTION for Extension of Time to File Response/Reply by USA as to
                      Jerome Bushay. (Attachments: # 1 Text of Proposed Order) (Schansman,
                      Cassandra) Modified on 11/15/2011 document incorrectly linked to all
                      defendants(adg). (Entered: 11/14/2011)
 11/15/2011             Notification of Docket Correction re 462 MOTION for Extension of Time to
                        File Response/Reply. Modified on 11/15/2011, document was incorrectly
                        linked to all defendants. (adg) (Entered: 11/15/2011)
 11/16/2011       463 ORDER as to Jerome Bushay (1), granting 462 USA Motion for Extension of
                      Time through 11/21/11 to File Response. Dft's Reply Brief due 12/7/11. The
                      delay between the original and rescheduled response date for the
                      Government shall be excluded from the Speedy Trial Act calculations
                      because the Court finds that the reason for the delay was for good cause and
                      the interests of justice in granting the continuance outweigh the public's and
                      the Defendant's rights to a speedy trial. 18 U.S.C. § 3161, et seq. Signed by
                      Magistrate Judge Alan J. Baverman on 11/16/11, nunc pro tunc 11/14/11.
                      (rsh) (Entered: 11/16/2011)
 11/21/2011       465 RESPONSE in Opposition as to Jerome Bushay filed by USA re 156
                      MOTION to Suppress Evidence, 155 MOTION to Suppress Statements, 280
                      MOTION to Suppress Search and Seizure re: Hotel Room (Schansman,
                      Cassandra) (Entered: 11/21/2011)
 12/08/2011       468 REPLY BRIEF as to Jerome Bushay filed by Jerome Bushay re 156
                      MOTION to Suppress Evidence, 155 MOTION to Suppress Statements, 280
                      MOTION to Suppress Search and Seizure re: Hotel Room (Finlayson, L.)
                      (Entered: 12/08/2011)
 12/14/2011       469 Request for Leave of Absence for the following date(s): March 2 and March
                      5, 2012, and April 2-April 9, 2012, by L. Burton Finlayson. (Finlayson, L.)
                      (Entered: 12/14/2011)
 01/06/2012       470 Notice for Leave of Absence for the following date(s): May 9 through 11,
                      2012, by Jeffrey W. Davis. (Davis, Jeffrey) (Entered: 01/06/2012)
 01/24/2012       476 REPORT AND RECOMMENDATION as to Jerome Bushay recommending
                      DENYING 155 MOTION to Suppress Statements, 156 MOTION to
                      Suppress Evidence, 278 First MOTION to Suppress Search and Seizure re:
                      943 Peachtree, Apt. 707, 326 MOTION to Suppress Search and Seizure, 327
                      MOTION to Suppress Search and Seizure, 280 MOTION to Suppress Search
                      and Seizure re: Hotel Room, 279 First MOTION to Suppress Search and
                      Seizure re: 6746 Grey Rock Way, recommending GRANTING AS MOOT
                      282 MOTION to Suppress Search and Seizure re: October 4, 2010, Traffic
                      Stop and DEFERRING to the District Court 283 MOTION to Sever
                      Defendant re: Bruton Problem. ORDER CERTIFYING CASE READY FOR
                      TRIAL as to Jerome Bushay Signed by Magistrate Judge Alan J. Baverman
                      on 1/24/12. (jlm) (Entered: 01/24/2012)




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                    3/25/2019
CM/ECF-GA Northern District Court                                     Page 27 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 32 of 47 PageID 41


 01/24/2012             ORDER DEFERRING to the District Court, 283 Motion to Sever Defendant
                        as to Jerome Bushay (1). Signed by Magistrate Judge Alan J. Baverman on
                        1/24/12. (jlm) (Entered: 01/24/2012)
 01/24/2012       477 Notice for Leave of Absence for the following date(s): March 12, 2012
                      through and including March 19, 2012, by Jay Lester Strongwater.
                      (Attachments: # 1 Letter to The Honorable Alan J. Baverman)(Strongwater,
                      Jay) (Entered: 01/24/2012)
 01/26/2012       479 Exhibits as to Jerome Bushay received from Courtroom Deputy and placed in
                      Exhibit Room. These exhibits are from the Evidentiary Hearing Held on
                      September 22, 2011. (tcc) (tcc). (Entered: 01/26/2012)
 02/07/2012       489 OBJECTIONS TO 476 REPORT AND RECOMMENDATION as to Jerome
                      Bushay filed by Jerome Bushay (Finlayson, L.) (Entered: 02/07/2012)
 02/08/2012       494 Notice for Leave of Absence for the following date(s): June 14, 2012 through
                      and including July 2, 2012, by Jay Lester Strongwater. (Attachments: # 1
                      Letter to The Honorable Alan J. Baverman)(Strongwater, Jay) (Entered:
                      02/08/2012)
 02/16/2012       499 Notice for Leave of Absence for the following date(s): Feb 29 to Mar 2,
                      2012, by Jeffrey W. Davis. (Davis, Jeffrey) (Entered: 02/16/2012)
 02/22/2012       503 Request for Leave of Absence for the following date(s): COUNSEL FOR
                      THIRD PARTY CLAIMANT - May 25 2012, May 31 2012, June 1 2012,
                      June 4 2012, July 5 through July 17 2012, August 31 2012, November 23
                      2012, November 26 2012, December 24 through December 28 2012, by
                      James Ward Howard. (Howard, James) (Entered: 02/22/2012)
 02/27/2012             Submission of 476 Report and Recommendation, Order Certifying Case
                        Ready for Trial as to Jerome Bushay, submitted to District Judge Timothy C.
                        Batten. (jlm) (Entered: 02/27/2012)
 03/12/2012       517 Notice for Leave of Absence for the following date(s): April 23, 2012
                      through April 24, 2012; May 25, 2012 through May 30, 2012; and July 2,
                      2012 through July 6, 2012, by Cassandra Juliet Schansman. (Schansman,
                      Cassandra) (Entered: 03/12/2012)
 03/12/2012       518 ORDER ADOPTING the Magistrate Judge's 476 Final Report and
                      Recommendation; DENYING 278 Motion to Suppress Search and Seizure;
                      DENYING 279 Motion to Suppress Search and Seizure ; DENYING 280
                      Motion to Suppress Search and Seizure; DENYING AS MOOT 282 Motion
                      to Suppress Search and Seizure; DENYING 326 Motion to Suppress Search
                      and Seizure; DENYING 327 Motion to Suppress Search and Seizure ;
                      DENYING 155 Motion to Suppress Statements ; DENYING 156 Motion to
                      Suppress Evidence all as to Jerome Bushay (1). Defendant is DIRECTED to
                      supplement his 283 Motion to Sever Defendant within 21 days from the
                      issuance of this order. Govt will have 14 days to respond to his supplemented
                      motion and dft may file a reply within 14 days of the govt's filing of its
                      response. If dft does not file a supplemental brief within this period, Court




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                    3/25/2019
CM/ECF-GA Northern District Court                                     Page 28 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 33 of 47 PageID 42


                        will deem motion abandoned. Signed by Judge Timothy C. Batten, Sr on
                        3/12/12. (jlm) (Entered: 03/13/2012)
 03/21/2012       523 Notice for Leave of Absence for the following date(s): March 29-30, 2012,
                      by Jeffrey W. Davis. (Davis, Jeffrey) (Entered: 03/21/2012)
 03/29/2012       526 Petition For Action On Conditions Of Pretrial Release as to Damien Aarons.
                      Signed by Judge Timothy C. Batten, Sr. on 3/29/12 (ryc). Modified on
                      4/17/2012 to attach PDF document to previously sealed docket entry (ryc).
                      (Entered: 03/29/2012)
 03/29/2012       527 Warrant For Arrest as to Damien Aarons (ryc). Modified on 4/17/2012 to
                      attach PDF document to previously sealed docket entry (ryc). (Entered:
                      03/29/2012)
 04/13/2012       546 NOTICE OF ATTORNEY APPEARANCE Laurel R. Boatright appearing
                      for USA. (Boatright, Laurel) (Entered: 04/13/2012)
 04/13/2012       547 Notice for Leave of Absence for the following date(s): July 8, 2012 through
                      July 17, 2012, by Laurel R. Boatright. (Boatright, Laurel) (Entered:
                      04/13/2012)
 04/18/2012       550 Notice for Leave of Absence for the following date(s): June 18, 2012 through
                      June 22, 2012, by Laurel R. Boatright. (Boatright, Laurel) (Entered:
                      04/18/2012)
 04/18/2012       551 Notice for Leave of Absence for the following date(s): June 11 through June
                      14, 2012 and June 21 through June 22, 2012, by Jeffrey W. Davis. (Davis,
                      Jeffrey) (Entered: 04/18/2012)
 04/24/2012       554 Notice for Leave of Absence for the following date(s): August 1 through
                      August 5, 2012, by Jeffrey W. Davis. (Davis, Jeffrey) (Entered: 04/24/2012)
 06/04/2012       565 Notice for Leave of Absence for the following date(s): June 25, 2012 and
                      June 28-29, 2012, by Jeffrey W. Davis. (Davis, Jeffrey) (Entered:
                      06/04/2012)
 06/12/2012       566 ORDER Modifying Bond as to Christopher Williams (11) permitting travel
                      to New Jersey for family purposes 7/1/12 through 7/5/12. Prior to leaving
                      district, dft to provide pretrial services officer with itinerary, address/phone
                      of location where he will be staying while out of district. Signed by
                      Magistrate Judge Alan J. Baverman on 6/11/12. (rsh) (Entered: 06/12/2012)
 06/20/2012       570 Notice for Leave of Absence for the following date(s): August 31, 2012
                      through September 4, 2012; October 5, 2012 through October 12,
                      2012;November 9, 2012 through November 13, 2012; November 21, 2012
                      through November 23, 2012; and December 24, 2012 through January 2,
                      2013, by Cassandra Juliet Schansman. (Schansman, Cassandra) (Entered:
                      06/20/2012)
 06/25/2012       571 Notice for Leave of Absence for the following date(s): August 14 through
                      August 17, 2012, by Jeffrey W. Davis. (Davis, Jeffrey) (Entered: 06/25/2012)




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                        3/25/2019
CM/ECF-GA Northern District Court                                     Page 29 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 34 of 47 PageID 43


 06/26/2012       572 ORDER denying without prejudice 283 Motion to Sever Defendant as to
                      Jerome Bushay (1). Signed by Judge Timothy C. Batten, Sr on 6/26/12. (rsh)
                      (Entered: 06/26/2012)
 07/13/2012             Documents 577 and 578 are sealed. (aaq) (Entered: 07/17/2012)
 07/23/2012             Document 582 is sealed. (adg) (Entered: 07/24/2012)
 08/08/2012             Document 593 is sealed. (dfb) (Entered: 08/10/2012)
 08/10/2012       594 Notice for Leave of Absence for the following date(s): October 8, 2012
                      throught October 12, 2012, by Laurel Rebekah Boatright. (Boatright, Laurel)
                      (Entered: 08/10/2012)
 08/17/2012             Documents 595 and 596 are sealed. (dfb) (Entered: 08/17/2012)
 09/11/2012       604 Notice for Leave of Absence for the following date(s): 10/8, 10/9, 10/10,
                      10/11, 10/12, 12/24, 12/25, 12/26, 12/27, 12/28, 12/29, 12/30, 12/31, 2012,
                      1/1, 1/2, 1/3, 1/4, 2013, by Libby Skye Davis. (Davis, Libby) (Entered:
                      09/11/2012)
 09/14/2012       610 Notice for Leave of Absence for the following date(s): November 21 through
                      November 23, 2012 and December 24 through December 26, 2012, by
                      Jeffrey W. Davis. (Davis, Jeffrey) (Entered: 09/14/2012)
 09/26/2012             Document 619 is sealed. (dfb) (Entered: 09/27/2012)
 10/19/2012       624 MOTION to Withdraw USA as Attorney by USA as to Jerome Bushay, Otis
                      Henry, Christopher Dixon, Mark Tomlinson, Roshaun Hood, Curtis
                      Hernandez, Nigel Edwards, Jermaine Campbell, Ricardo Duncan, Dave
                      Grant, Christopher Williams, Damien Aarons, Conrad Harvey. (Boatright,
                      Laurel) (Entered: 10/19/2012)
 10/24/2012       626 PROPOSED CONSENT ORDER Modifying Conditions of Bond as to
                      Christopher Williams re: 146 Bond (Strongwater, Jay) (Entered: 10/24/2012)
 10/26/2012       627 ORDER Modifying Conditions of Bond as to Christopher Williams, allowing
                      defendant to travel to Broward County, Florida from 11/17/12 - 11/22/12.
                      (See order for specifics). Signed by Magistrate Judge Alan J. Baverman on
                      10/26/12. (jlm) (Entered: 10/26/2012)
 10/29/2012             ORDER GRANTING 624 Motion to Withdraw as Attorney. Laurel Rebekah
                        Boatright withdrawn from case as to Jerome Bushay (1), Otis Henry (2),
                        Christopher Dixon (3), Mark Tomlinson (4), Roshaun Hood (5), Curtis
                        Hernandez (6), Nigel Edwards (7), Jermaine Campbell (8), Ricardo Duncan
                        (9), Dave Grant (10), Christopher Williams (11), Damien Aarons (12),
                        Conrad Harvey (13). Signed by Magistrate Judge Alan J. Baverman on
                        10/29/12. (lme) (Entered: 10/29/2012)
 12/18/2012       650 FOURTH SUPERSEDING INDICTMENT with Forfeiture provision as to
                      Jerome Bushay (1) count(s) 1ssss, 5ssss, 9ssss, 10ssss, Otis Henry (2) count
                      (s) 1ssss, 7ssss, 8ssss, Christopher Dixon (3) count(s) 1ssss, 2ssss-3ssss,
                      4ssss-5ssss, 6ssss, Mark Tomlinson (4) count(s) 1ssss, 9ssss, Curtis




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                    3/25/2019
CM/ECF-GA Northern District Court                                     Page 30 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 35 of 47 PageID 44


                        Hernandez (6) count(s) 1ssss, 5ssss, Nigel Edwards (7) count(s) 1ssss,
                        Christopher Williams (11) count(s) 1ssss. (jtj) (Entered: 12/20/2012)
 12/18/2012       651 Defendant Information Sheet as to Christopher Williams (11). (jtj) (Entered:
                      12/20/2012)
 12/18/2012       652 Defendant Information Sheet as to Jerome Bushay. (jtj) (Entered:
                      12/20/2012)
 12/18/2012       660 Request for Arraignment as to Jerome Bushay. (jtj) (Entered: 12/20/2012)
 12/18/2012       664 Request for Arraignment as to Christopher Williams. (jtj) (Entered:
                      12/20/2012)
 12/20/2012       649 Notice for Leave of Absence for the following date(s): May 24, 2013 through
                      June 2, 2013, by Cassandra Juliet Schansman. (Schansman, Cassandra)
                      (Entered: 12/20/2012)
 12/26/2012       665 Notice for Leave of Absence for the following date(s): February 21,22,25,
                      2013; April 8, 2013 thru and including April 15, 2013, by L. Burton
                      Finlayson. (Finlayson, L.) (Entered: 12/26/2012)
 12/26/2012       666 Summons Issued as to Jerome Bushay (1) to answer indictment. Arraignment
                      set for 1/3/2013 at 10:00 AM in ATLA Courtroom 1810 before Magistrate
                      Judge E. Clayton Scofield III. (jtj) (Entered: 12/27/2012)
 12/26/2012       669 Summons Issued as to Christopher Williams (11) to answer indictment.
                      Arraignment set for 1/3/2013 at 10:00 AM in ATLA Courtroom 1810 before
                      Magistrate Judge E. Clayton Scofield III. (jtj) (Entered: 12/27/2012)
 01/03/2013       673 Minute Entry for proceedings held before Magistrate Judge E. Clayton
                      Scofield, III as to Christopher Williams (11): ARRAIGNMENT with PLEA
                      of NOT GUILTY as to Count 1ssss. (Attachments: # 1 Plea of Not Guilty
                      and Waiver of Appearance) (Tape #FTR) (jtj) (Entered: 01/07/2013)
 01/03/2013       677 Minute Entry for proceedings held before Magistrate Judge E. Clayton
                      Scofield, III as to Jerome Bushay (1): ARRAIGNMENT. Defendant stood
                      mute, NOT GUILTY Plea entered as to Counts 1ssss, 5ssss, 9ssss and 10ssss.
                      (Tape #FTR) (jtj) (Entered: 01/07/2013)
 01/07/2013       678 Notice for Leave of Absence for the following date(s): March 8, 2013
                      through and including March 18, 2013 and June 27, 2013 to July 8, 2013, by
                      Jay Lester Strongwater. (Attachments: # 1 Letter to The Honorable Alan J.
                      Baverman)(Strongwater, Jay) (Entered: 01/07/2013)
 01/08/2013       681 Notice for Leave of Absence for the following date(s): March 25, 2013
                      through March 29, 2013, by Cassandra Juliet Schansman. (Schansman,
                      Cassandra) (Entered: 01/08/2013)
 01/11/2013             MINUTE ORDER that Defendant, Christopher Williams, is permitted to
                        travel to Palm Beach County, Florida, for family illness reasons, from
                        January 12, 2013 through January 19, 2013. Prior to leaving the district, the
                        defendant is to provide his pretrial services officer with his travel itinerary, as




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                          3/25/2019
CM/ECF-GA Northern District Court                                     Page 31 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 36 of 47 PageID 45


                        well as the address and telephone number of the location where he will be
                        staying while out of the district. Approved by Magistrate Judge Alan J.
                        Baverman on 1/11/13. (lme) (Entered: 01/11/2013)
 01/17/2013       684 ORDER as to Jerome Bushay, Otis Henry, Mark Tomlinson, Curtis
                      Hernandez, Nigel Edwards: Pretrial Conference set for 1/24/2013 at 11:00
                      AM in ATLA Courtroom 1879 before Magistrate Judge Alan J. Baverman.
                      See Order for further specific directives. Signed by Magistrate Judge Alan J.
                      Baverman on 1/17/13. (rsh) (Entered: 01/17/2013)
 01/17/2013             AMENDED MINUTE ORDER that Defendant, Christopher Williams, is
                        permitted to travel to Palm Beach County, for family illness reasons, from
                        January 12, 2013 through January 23, 2013. Approved by Magistrate Judge
                        Alan J. Baverman on 1/17/13. (lme) (Entered: 01/17/2013)
 01/17/2013       685 MOTION to Sever Counts Jerome Bushay (1) Count 10ssss by Jerome
                      Bushay. (Finlayson, L.) (Entered: 01/17/2013)
 01/17/2013       686 MOTION to Adopt Doc 601 Otis Henry wire challenge by Jerome Bushay.
                      (Attachments: # 1 Appendix Doc 601 Otis Henry Wire challenge)
                      (Finlayson, L.) (Entered: 01/17/2013)
 01/18/2013       687 MOTION for Discovery , MOTION to Suppress Voice Identification with
                      Brief In Support by Christopher Williams. (Strongwater, Jay) (Entered:
                      01/18/2013)
 01/22/2013       688 Notice for Leave of Absence for the following date(s): February 20 through
                      February 22, 2013 and May 7 through May 10, 2013, by Jeffrey W. Davis.
                      (Davis, Jeffrey) (Entered: 01/22/2013)
 01/24/2013       689 Minute Entry for proceedings held before Magistrate Judge Alan J.
                      Baverman: Pretrial Conference as to Jerome Bushay (1). Taking under
                      advisement 685 Motion to Sever Counts and 686 Motion to Adopt.
                      Defendant Orally Motioned to file motion to suppress regarding the search of
                      4425 Amy Drive. The Defendant shall have until 2/7/13 to file a motion to
                      suppress. Jencks Act Statements Requested and Ordered. Parties shall have
                      until 2/7/13 to file any additional motions. This extension shall be considered
                      a period of excludable delay pursuant to18 U.S.C.§3161(h)(7)(A). (Tape
                      #FTR Gold) (rsh) (Entered: 01/24/2013)
 01/24/2013             ORAL ORDER as to Jerome Bushay (1), re 689 Pretrial Conference:
                        Granting Dft's Oral Motion to file a motion to suppress regarding the search
                        of 4425 Amy Drive. The Defendant shall have until February 7, 2013 to file
                        a motion to suppress. Ordered by Magistrate Judge Alan J. Baverman on
                        1/24/13. (rsh) (Entered: 01/24/2013)
 01/24/2013       691 Minute Entry for proceedings held before Magistrate Judge Alan J.
                      Baverman: Pretrial Conference as to Christopher Williams. Taking under
                      advisement 687 Motion for Discovery and 687 Motion to Suppress as to
                      Christopher Williams (11). Defendant has until 2/7/13 to adopt Otis Henrys
                      motion 601 to suppress evidence obtained by wiretap and electronic




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                      3/25/2019
CM/ECF-GA Northern District Court                                     Page 32 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 37 of 47 PageID 46


                       surveillance. Jencks Act Statements Requested and Ordered. Parties shall
                       have until 2/7/13 to file any additional motions. This extension shall be
                       considered a period of excludable delay pursuant to18 U.S.C.§3161(h)(7)(A).
                       (Tape #FTR Gold) (rsh) (Entered: 01/24/2013)
 02/05/2013       702 MOTION to Adopt with Brief In Support by Christopher Williams.
                      (Attachments: # 1 Perfected Motion to Suppress Evidence Obtained by
                      Wiretap and Electronic Surveillance filed by Otis Henry, Docket 601)
                      (Strongwater, Jay) (Entered: 02/05/2013)
 02/07/2013       704 Supplemental Brief re: 686 MOTION to Adopt Doc 601 Otis Henry wire
                      challenge as to Jerome Bushay filed by Jerome Bushay (Finlayson, L.)
                      (Entered: 02/07/2013)
 02/14/2013       711 MOTION for Leave to File to File Out of Time Motion to Suppress with
                      Brief In Support by Christopher Williams. (Attachments: # 1 Defendant
                      Christopher Williams' Motion to Suppress Subscriber and Historical Cell Site
                      Information) (Strongwater, Jay) (Entered: 02/14/2013)
 02/14/2013       714 RESPONSE as to Christopher Williams filed by USA re: 702 MOTION to
                      Adopt Henry Motion to Suppress (Davis, Jeffrey) (Entered: 02/14/2013)
 02/20/2013       716 RESPONSE as to Jerome Bushay filed by USA re: 704 Supplemental Brief
                      To Motion To Adopt (Davis, Jeffrey) (Entered: 02/20/2013)
 02/27/2013            MINUTE ORDER Directing the Government to response within 10 days
                       regarding timeliness and on the merits of Christopher Williams' 711
                       MOTION for Leave to File Out of Time Motion to Suppress. Signed by
                       Magistrate Judge Alan J. Baverman on 2/27/13. (lme) (Entered: 02/27/2013)
 03/11/2013       722 RESPONSE as to Christopher Williams filed by USA re: 711 MOTION for
                      Leave to File to File Out of Time Motion to Suppress and Motion to
                      Suppress Historical Cell-Site Information (Attachments: # 1 Exhibit A)
                      (Davis, Libby) (Entered: 03/11/2013)
 04/10/2013            Submission of 702 MOTION to Adopt and 711 MOTION for Leave to File
                       to File Out of Time Motion to Suppress as to Christopher Williams,
                       submitted to Magistrate Judge Alan J. Baverman. (jlm) (Entered:
                       04/10/2013)
 04/17/2013       731 Notice for Leave of Absence for the following date(s): May 24, 2013, July 1
                      to 15, 2013, July 26, 2013, and August 21 to 23, 2013, by Jeffrey W. Davis.
                      (Davis, Jeffrey) (Entered: 04/17/2013)
 04/23/2013       732 Application for Leave of Absence for the following date(s): May 9-10, 2013,
                      May 24, 2013, June 17-21, 2013, July 5-8, 2013, July 15-19, 2013,
                      November 27-29, 2013, December 23-27, 2013, by James Ward Howard.
                      (Howard, James) (Entered: 04/23/2013)
 04/30/2013            Document 736 is sealed. (dfb) (Entered: 05/01/2013)
 05/28/2013       748 SEALED DOCUMENT (jeg) (Entered: 05/28/2013)




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                   3/25/2019
CM/ECF-GA Northern District Court                                     Page 33 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 38 of 47 PageID 47


 06/07/2013             ORDER granting 711 Motion for Leave to File as to Christopher Williams
                        (11). Signed by Magistrate Judge Alan J. Baverman on 6/7/13, nunc pro tunc
                        2/7/2013. (lme) (Entered: 06/07/2013)
 06/07/2013       752 MOTION to Suppress Subscriber and Historical Cell Site Information by
                      Christopher Williams. (lme) (Entered: 06/07/2013)
 06/07/2013       753 MOTION to Withdraw USA as Attorney by USA as to Jerome Bushay, Otis
                      Henry, Christopher Dixon, Mark Tomlinson, Roshaun Hood, Curtis
                      Hernandez, Nigel Edwards, Jermaine Campbell, Ricardo Duncan, Dave
                      Grant, Christopher Williams, Damien Aarons, Conrad Harvey. (Attachments:
                      # 1 Text of Proposed Order) (Schansman, Cassandra) (Entered: 06/07/2013)
 06/11/2013       754 Notice for Leave of Absence for the following date(s): June 13 through 19,
                      2013, by Libby Skye Davis. (Davis, Libby) (Entered: 06/11/2013)
 06/20/2013             ORDER GRANTING 753 Motion to Withdraw as Attorney. Cassandra Juliet
                        Schansman withdrawn from case as to Otis Henry (2), Mark Tomlinson (4),
                        Roshaun Hood (5), Curtis Hernandez (6), Jermaine Campbell (8), Ricardo
                        Duncan (9), Dave Grant (10), Christopher Williams (11), Damien Aarons
                        (12). Reviewed/Approved by Magistrate Judge Alan J. Baverman on 6/20/13.
                        (lme) Modified on 6/26/2013 to add defendants Jerome Bushay (1),
                        Christopher Dixon (11) and Nigel Edwards (7) per direction of chambers)
                        (jlm). (Entered: 06/20/2013)
 06/25/2013       758 Notice for Leave of Absence for the following date(s): July 11, and 12, 2013,
                      by Libby Skye Davis. (Davis, Libby) (Entered: 06/25/2013)
 06/27/2013       760 Petition and Order to Modify Conditions of Bond as to Christopher Williams.
                      Defendant, Christopher Williams, is permitted to travel to Springfield
                      Gardens, New York, for family purposes from June 29 through July 6, 2013.
                      Prior to leaving the district, the defendant is to provide his pretrial services
                      officer with his travel itinerary, as well as the address and telephone number
                      of the location where he will be staying while out of the district. Signed by
                      Magistrate Judge Alan J. Baverman on 6/27/13. (rsh) (Entered: 06/27/2013)
 07/10/2013       762 Notice for Leave of Absence for the following date(s): September 3, 4, 2013,
                      by L. Burton Finlayson. (Finlayson, L.) (Entered: 07/10/2013)
 07/12/2013             Document 765 is sealed. (adg) (Entered: 07/15/2013)
 07/17/2013       766 NOTICE Of Withdrawl of Counsel Mary Kruger as to Jerome Bushay, Otis
                      Henry, Christopher Dixon, Mark Tomlinson, Roshaun Hood, Curtis
                      Hernandez, Nigel Edwards, Jermaine Campbell, Ricardo Duncan, Dave
                      Grant, Christopher Williams, Damien Aarons, Conrad Harvey filed by USA
                      (Kruger, Mary) (Entered: 07/17/2013)
 07/25/2013       770 MOTION to Modify Conditions of Release on Bond with Brief In Support by
                      Christopher Williams. (Strongwater, Jay) (Entered: 07/25/2013)
 08/08/2013       772 PROPOSED ORDER Modifying Conditions of Bond as to Christopher
                      Williams (Strongwater, Jay) (Entered: 08/08/2013)




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                      3/25/2019
CM/ECF-GA Northern District Court                                     Page 34 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 39 of 47 PageID 48


 08/08/2013       773 Order Modifying Condition of Bond as to Christopher Williams. Christopher
                      Williams is permitted to travel to Pearland, TX to attend the funeral of a
                      family member and to Springfield Gardens, NY, for the defendant to pick up
                      his children for visitation in Atlanta, GA from August 7 - 16, 2013. Signed
                      by Magistrate Judge Alan J. Baverman on 8/8/13. (lme) (Entered:
                      08/08/2013)
 08/28/2013       777 Notice for Leave of Absence for the following date(s): October 25, 2013 and
                      November 29, 2013, by Jeffrey W. Davis. (Davis, Jeffrey) (Entered:
                      08/28/2013)
 08/28/2013       778 Notice for Leave of Absence for the following date(s): October 28 through
                      31, 2013, by Libby Skye Davis. (Davis, Libby) (Entered: 08/28/2013)
 09/05/2013       783 Notice for Leave of Absence for the following date(s): December 23 through
                      December 27, 2013, by Jeffrey W. Davis. (Davis, Jeffrey) (Entered:
                      09/05/2013)
 09/13/2013       788 Notice for Leave of Absence for the following date(s): September 23 through
                      27, 2013, by Libby Skye Davis. (Davis, Libby) (Entered: 09/13/2013)
 09/13/2013       789 Notice for Leave of Absence for the following date(s): September 30 through
                      October 4, 2013, by Libby Skye Davis. (Davis, Libby) (Entered: 09/13/2013)
 09/18/2013       791 NOTICE TO WITHDRAW LEAVE OF ABSENCE NOTICE FILED
                      SEPTEMBER 13, 2013 FOR SEPTEMBER 23 THROUGH 27, 2013 as to
                      Jerome Bushay, Otis Henry, Christopher Dixon, Mark Tomlinson, Roshaun
                      Hood, Curtis Hernandez, Nigel Edwards, Jermaine Campbell, Ricardo
                      Duncan, Dave Grant, Christopher Williams, Damien Aarons, Conrad Harvey
                      filed by USA (Davis, Libby) (Entered: 09/18/2013)
 10/02/2013       796 PROPOSED ORDER Modifying Conditions of Bond as to Christopher
                      Williams (Strongwater, Jay) (Entered: 10/02/2013)
 10/02/2013       797 PROPOSED ORDER Modifying Conditions of Bond (Corrected) as to
                      Christopher Williams re: 796 Proposed Order (Strongwater, Jay) (Entered:
                      10/02/2013)
 10/08/2013       799 ORDER Modifying Conditions of Bond, as to Christopher Williams. (See
                      order for specifics) Signed by Magistrate Judge Alan J. Baverman on
                      10/8/13. (jlm) (Entered: 10/08/2013)
 10/10/2013       800 ORDER Amending Conditions of Bond, Christopher Williams (11)
                      Modifying that defendant be permitted to travel to Loxahatchee,Florida from
                      10/10/13 through 10/15/13. Signed by Magistrate Judge Alan J. Baverman on
                      10/10/13. (jlm) (Entered: 10/11/2013)
 10/23/2013       805 Notice for Leave of Absence for the following date(s): October 28, 2013
                      through October 31, 2013, by Libby Skye Davis. (Davis, Libby) (Entered:
                      10/23/2013)
 11/13/2013            NOTICE Setting Case for Tender of Plea as to Jerome Bushay. Tender Plea
                       Hearing set for 11/22/2013 at 11:00 AM in ATLA Courtroom 2106 before



https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                  3/25/2019
CM/ECF-GA Northern District Court                                     Page 35 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 40 of 47 PageID 49


                        Judge Timothy C. Batten Sr. (jgs) (Entered: 11/13/2013)
 11/14/2013       813 ORDER DEEMING WITHDRAWN defendant's 685 Motion to Sever
                      Counts and 686 Motion to Adopt and CERTIFYING CASE READY FOR
                      TRIAL as to Jerome Bushay. Signed by Magistrate Judge Alan J. Baverman
                      on 11/14/13. (jlm) (Entered: 11/14/2013)
 11/22/2013       816 Minute Entry for proceedings held before Judge Timothy C. Batten, Sr:
                      Change of Plea Hearing as to Jerome Bushay, PLEA of GUILTY by Jerome
                      Bushay (1) Guilty Count 1ssss. (Attachments: # 1 Guilty Plea and Plea
                      Agreement) (Court Reporter Lori Burgess) (rsh) (Entered: 11/22/2013)
 11/22/2013       817 NOTICE OF SENTENCING Set as to Jerome Bushay. Sentencing set for
                      2/10/2014 at 10:00 AM in ATLA Courtroom 2106 before Judge Timothy C.
                      Batten Sr. (rsh) (Entered: 11/22/2013)
 11/22/2013       818 MOTION for Protective Order Extension to Include Non-Defendant Nugen
                      Motor Sports, Inc. by USA as to Jerome Bushay, Otis Henry, Christopher
                      Dixon, Mark Tomlinson, Roshaun Hood, Curtis Hernandez, Nigel Edwards,
                      Jermaine Campbell, Ricardo Duncan, Dave Grant, Christopher Williams,
                      Damien Aarons, Conrad Harvey. (Goss, Dahil) (Entered: 11/22/2013)
 11/26/2013       819 NOTICE OF ATTORNEY APPEARANCE George Jeffrey Viscomi
                      appearing for USA. for asset forfeiture issues (Viscomi, George) (Entered:
                      11/26/2013)
 11/26/2013       820 Certificate of Service by USA as to Jerome Bushay, Otis Henry, Christopher
                      Dixon, Mark Tomlinson, Roshaun Hood, Curtis Hernandez, Nigel Edwards,
                      Jermaine Campbell, Ricardo Duncan, Dave Grant, Christopher Williams,
                      Damien Aarons, Conrad Harvey Notice of Service of Rule 26 Expert
                      Disclosures by USA. (Viscomi, George) (Entered: 11/26/2013)
 11/26/2013       821 PROPOSED CONSENT ORDER Preliminary Order of Forfeiture as to
                      Jerome Bushay (Goss, Dahil) (Entered: 11/26/2013)
 11/27/2013       822 Certificate of Service by USA as to Jerome Bushay, Otis Henry, Christopher
                      Dixon, Mark Tomlinson, Roshaun Hood, Curtis Hernandez, Nigel Edwards,
                      Jermaine Campbell, Ricardo Duncan, Dave Grant, Christopher Williams,
                      Damien Aarons, Conrad Harvey First Request for Interrogatories and
                      Second Request for Production of Documents were served on Petitioner Paul
                      Hue by USA. (Viscomi, George) (Entered: 11/27/2013)
 12/02/2013       824 CONSENT PRELIMINARY ORDER OF FORFEITURE OF PROPERTY
                      as to Jerome Bushay. See Order for specific directives and detailed listing of
                      property. Signed by Judge Timothy C. Batten, Sr on 12/2/13. (rsh) (Entered:
                      12/02/2013)
 12/12/2013       829 ORDER GRANTING United States' 818 Motion for 63 Protective Order to
                      extend 63 to non-defendant Nugen Motor Sports, Inc. and it representatives.
                      Signed by Judge Timothy C. Batten, Sr on 12/12/13. (jlm) (Entered:
                      12/12/2013)




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                     3/25/2019
CM/ECF-GA Northern District Court                                     Page 36 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 41 of 47 PageID 50


 01/08/2014       837 Notice for Leave of Absence for the following date(s): August 15, through
                      August 25, 2014, by Jeffrey W. Davis. (Davis, Jeffrey) (Entered: 01/08/2014)
 01/14/2014       844 Notice for Leave of Absence for the following date(s): February 11, through
                      14, 2014, by Jeffrey W. Davis. (Davis, Jeffrey) (Entered: 01/14/2014)
 01/14/2014       845 NOTICE OF FILING Declaration of Publication as to Jerome Bushay filed
                      by USA (Goss, Dahil) (Entered: 01/14/2014)
 02/03/2014       848 Notice for Leave of Absence for the following date(s): June 6 through 10,
                      and June 24, through 27, 2014, by Jeffrey W. Davis. (Davis, Jeffrey)
                      (Entered: 02/03/2014)
 02/06/2014       852 Sentencing Memorandum as to Jerome Bushay filed by Jerome Bushay
                      (Attachments: # 1 Exhibit Ex. A Photos of family, # 2 Exhibit Ex. B Letter
                      from Vanessa Snyder, # 3 Exhibit Ex. C Affidavit for warrant at 4425 Amy
                      Drive)(Finlayson, L.) (Entered: 02/06/2014)
 02/10/2014       853 Minute Entry for proceedings held before Judge Timothy C. Batten, Sr:
                      Sentencing Hearing held as to Jerome Bushay. Government exhibits 1-11
                      admitted. Defendant's exhibit 1 & 2 admitted. (See Judgment for sentence)
                      (Court Reporter Lori) (jlm) (Entered: 02/10/2014)
 02/11/2014       854 JUDGMENT AND COMMITMENT as to Jerome Bushay (1), Count(s)
                      1ssss, CBOP 180 mos, followed by 3 yrs. Supv Release. Special Assessment
                      $100. Upon release from incarceration, Dft to be remanded to immigration
                      official for possible deportation. Court recommends incarceration at FCI
                      Jesup, GA. Dft remanded to USMS. Signed by Judge Timothy C. Batten, Sr
                      on 2/11/14. --Please refer to http://www.ca11.uscourts.gov to obtain an
                      appeals jurisdiction checklist-- (rsh) (Entered: 02/11/2014)
 02/18/2014       855 Exhibits as to Jerome Bushay from Sentencing Hearing held on 2/10/2014
                      received from Courtroom Deputy and placed in Exhibit Room. (Attachments:
                      # 1 Government's Exhibits 1 - 11, # 2 Defendant's Exhibit 1, # 3 Defendant's
                      Exhibit 2) (bdb) (Entered: 02/18/2014)
 02/18/2014       856 ORDER Modifying Conditions of Bond, Christopher Williams (11) Dft
                      permitted to travel to Springfield Gardens, N.Y. for family purposes from
                      2/22/14 - 2/25/14. Signed by Magistrate Judge Alan J. Baverman on 2/18/14.
                      (jlm) (Entered: 02/19/2014)
 02/20/2014       857 Final MOTION for Forfeiture of Property by USA as to Jerome Bushay.
                      (Attachments: # 1 Proposed Final Order and Judgment of Forfeiture) (Goss,
                      Dahil) (Entered: 02/20/2014)
 02/25/2014       858 FINAL ORDER and JUDGMENT of FORFEITUREre 857 Motion for
                      Forfeiture of Property as to Jerome Bushay (1). Signed by Judge Timothy C.
                      Batten, Sr on 5/25/14. (jlm) (Entered: 02/25/2014)
 03/06/2014       861 Notice for Leave of Absence for the following date(s): April 7, 2014 - April
                      11, 2014, by Libby Skye Davis. (Davis, Libby) (Entered: 03/06/2014)
 03/25/2014             NOTICE Setting Case for Tender of Plea as to Christopher Williams. Tender



https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                    3/25/2019
CM/ECF-GA Northern District Court                                     Page 37 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 42 of 47 PageID 51


                        Plea Hearing set for 4/2/2014 at 10:30 AM in ATLA Courtroom 2106 before
                        Judge Timothy C. Batten Sr. (jgs) (Entered: 03/25/2014)
 04/21/2014       872 PROPOSED ORDER Modifying Conditions of Bond as to Christopher
                      Williams (Strongwater, Jay) (Entered: 04/21/2014)
 04/24/2014       873 ORDER MODIFYING CONDITIONS of BOND as to Christopher
                      Williams. Defendant Williams is permitted to travel to Springfield Gardens,
                      New York from April 26, 2014 through May 2, 2014. (See order for
                      specifics) Signed by Magistrate Judge Alan J. Baverman on 4/24/14. (jlm)
                      (Entered: 04/24/2014)
 05/01/2014       874 Notice for Leave of Absence for the following date(s): June 19-20, 2014, by
                      Libby Skye Davis. (Davis, Libby) (Entered: 05/01/2014)
 05/28/2014             NOTICE OF SENTENCING Reset as to Christopher Williams Sentencing
                        set for 6/16/2014 at 10:00 AM in ATLA Courtroom 2106 before Judge
                        Timothy C. Batten Sr. (jgs) (Entered: 05/28/2014)
 06/16/2014       891 GOVERNMENT MOTION TO DISMISS DEFENDANT AND ORDER
                      GRANTING SAME as to Christopher Williams (11), Count(s) 1, 1s, 1ss,
                      1sss, 1ssss, as Defendant has pleaded guilty to Criminal Information 1:14-cr-
                      112-TCB. Signed by Judge Timothy C. Batten, Sr on 6/16/14. (rsh) (Entered:
                      06/16/2014)
 07/03/2014       894 Notice for Leave of Absence for the following date(s): September 12, 2014,
                      by Jeffrey W. Davis. (Davis, Jeffrey) (Entered: 07/03/2014)
 07/11/2014             MINUTE ORDER granting 896 the United States' Motion for Leave to File
                        Excess Pages. Signed by Judge Timothy C. Batten, Sr on 07/11/2014. (raw)
                        (Entered: 07/11/2014)
 09/04/2014       907 MOTION for Extension of Time to Voluntarily Surrender with Brief In
                      Support by Christopher Williams. (Strongwater, Jay) (Entered: 09/04/2014)
 09/04/2014       908 First MOTION for Extension of Time to Voluntarily Surrender to BOP
                      Custody with Brief In Support by Christopher Williams. (Strongwater, Jay)
                      (Entered: 09/04/2014)
 09/05/2014       909 RESPONSE in Opposition as to Christopher Williams filed by USA re 908
                      First MOTION for Extension of Time to Voluntarily Surrender to BOP
                      Custody, 907 MOTION for Extension of Time to Voluntarily Surrender
                      (Davis, Libby) (Entered: 09/05/2014)
 10/17/2014             Documents 949-952 are sealed. (adg) (Entered: 10/23/2014)
 11/28/2014       954 Notice for Leave of Absence for the following date(s): January 26, 2015
                      through February 2, 2015, by Jeffrey W. Davis. (Davis, Jeffrey) (Entered:
                      11/28/2014)
 12/02/2014       984 ADMINISTRATIVE ORDER in re: Retroactive Application of U.S.S.G.
                      Amendment 782 as to Jerome Bushay. Signed by Judge Thomas W. Thrash,
                      Jr on 12/2/2014. (Attachments: # 1 Exhibit A pt. 1, # 2 Exhibit A pt. 2) (tcc)




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                     3/25/2019
CM/ECF-GA Northern District Court                                     Page 38 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 43 of 47 PageID 52


                        (Entered: 04/15/2015)
 12/19/2014       959 Notice for Leave of Absence for the following date(s): August 24th through
                      26th, 2015, by Jeffrey W. Davis. (Davis, Jeffrey) (Entered: 12/19/2014)
 01/12/2015       963 Notice for Leave of Absence for the following date(s): March 30, 2015
                      through April 3, 2015, May 25, 2015 through June 1, 2015, and June 26,
                      2015, by Jeffrey W. Davis. (Davis, Jeffrey) (Entered: 01/12/2015)
 04/10/2015       981 Notice for Leave of Absence for the following date(s): October 16 to 26,
                      2015, by Jeffrey W. Davis. (Davis, Jeffrey) (Entered: 04/10/2015)
 04/13/2015       985 Pro Se MOTION to Reduce Sentence - USSC Amendment by Jerome
                      Bushay. (tcc) (Entered: 04/16/2015)
 04/16/2015             Clerks Certificate of Mailing as to Jerome Bushay re 984 Administrative
                        Order. (tcc) (Entered: 04/16/2015)
 05/22/2015       996 ADMINISTRATIVE ORDER IN RE: Retroactive Application of USSG
                      Amendment 782 as to Jerome Bushay, Roshaun Hood, Nigel Edwards, Dave
                      Grant stayed until 12/31/15. Signed by Judge Thomas W. Thrash, Jr on
                      5/22/15. (rsh) (Additional attachment(s) added on 5/28/2015: # 1 Attachment
                      A) (rsh). (Entered: 05/28/2015)
 05/28/2015             Clerks Certificate of Mailing as to Jerome Bushay, Nigel Edwards, Dave
                        Grant re 996 Order (rsh) (Entered: 05/28/2015)
 06/10/2015       998 Notice for Leave of Absence for the following date(s): July 29 to August 3,
                      2015, and September 16 to 22, 2015, by Jeffrey W. Davis. (Davis, Jeffrey)
                      (Entered: 06/10/2015)
 10/21/2015     1019 Joint MOTION to Reduce Sentence - USSC Amendment by Jerome Bushay.
                     (Kearns, Stephanie) (Entered: 10/21/2015)
 10/22/2015             Submission of 1019 Joint MOTION to Reduce Sentence - USSC
                        Amendment as to Jerome Bushay, submitted to District Judge Timothy C.
                        Batten. (rsh) (Entered: 10/22/2015)
 10/22/2015     1020 ORDER terminating 985 MOTION to Reduce Sentence - USSC Amendment
                     for Jerome Bushay (1); granting 1019 Joint MOTION to Reduce Sentence -
                     USSC Amendment for Jerome Bushay (1). Sentence on Count 1ssss
                     REDUCED to 135 months CBOP. Signed by Judge Timothy C. Batten, Sr on
                     10/22/2015. (dfb) (Additional attachment(s) added on 10/23/2015: # 1 Page 2
                     of Order (FILED UNDER SEAL)) (dfb). (Entered: 10/23/2015)
 10/23/2015             Clerks Certificate of Mailing. Certified copy of 1020 Order on Motion for
                        Reduction of Sentence - USSC Amendment mailed to Jerome Bushay,
                        Stephanie Kearns, Elizabeth McBath, USPO and USM. Notice of street name
                        change for the Atlanta courthouse included. (dfb) (Entered: 10/23/2015)
 11/19/2015             Document 1030 is sealed. (dfb) (Entered: 11/20/2015)
 12/08/2015     1036 Notice for Leave of Absence for the following date(s): 17 December 2015




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                    3/25/2019
CM/ECF-GA Northern District Court                                     Page 39 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 44 of 47 PageID 53


                       and 4 - 7 January 2016, by Libby Skye Davis. (Davis, Libby) (Entered:
                       12/08/2015)
 01/05/2016     1045 ORDER denying as moot 911 Nugen's Motion for Reconsideration. Signed
                     by Judge Timothy C. Batten, Sr on 1/4/16. (rsh) (Entered: 01/05/2016)
 07/01/2016     1057 PRO SE MOTION to Vacate, set aside or correct sentence under 28 U.S.C.
                     2255 (Civil Action 1:16-cv-2440-TCB) in light of Johnson v. United States
                     with Brief In Support by Jerome Bushay. (Attachments: # 1 Copy of 1st page
                     of J&C filed 2/11/14)The defendants 28 USC 2255 motion will be forwarded
                     to the Court for consideration. No response is necessary by the U.S. Attorney
                     unless directed to do so by the Court [28 U.S.C. 2255, Rule 4(b)].(ryc)
                     (Entered: 07/06/2016)
 07/06/2016     1058 ADMINISTRATIVE ORDER as to Jerome Bushay regarding Retroactive
                     Application of Johnson v. United States re 1057 MOTION to Vacate, set
                     aside or correct sentence under 28 U.S.C. 2255 (Civil Action 1:16-cv-2440-
                     TCB). Signed by Judge Thomas W. Thrash, Jr. on 6/10/16. (ryc) (Entered:
                     07/06/2016)
 07/06/2016            Submission of 1057 MOTION to Vacate, set aside or correct sentence under
                       28 U.S.C. 2255 (Civil Action 1:16-cv-2440-TCB) in light of Johnson v.
                       United States as to Jerome Bushay. Motion submitted to District Judge
                       Timothy C. Batten. (ryc) (Entered: 07/06/2016)
 07/06/2016            Clerks Certificate of Mailing as to Jerome Bushay re 1058 Administrative
                       Order. Notice of street name change for the Atlanta courthouse included.
                       (ryc) (Entered: 07/06/2016)
 07/11/2016     1059 Notice for Leave of Absence for the following date(s): 07/20, 08/11 - 08/15,
                     09/01 - 09/02, 09/26 - 09/30, 10/14 - 11/04, 11/07 - 11/11, by Laurel
                     Rebekah Boatright. (Boatright, Laurel) (Entered: 07/11/2016)
 07/20/2016     1060 Notice for Leave of Absence for the following date(s): 09/02-09/08, 09/22-
                     09/26, 10/07-10/11, 11/10-11/14, 11/23-11/28, 12/22-01/02, by Cassandra
                     Juliet Schansman. (Schansman, Cassandra) (Entered: 07/20/2016)
 11/03/2016     1061 Notice for Leave of Absence for the following date(s): 11/21/2016;
                     11/22/2016; 11/23/2016; 11/24/2016; 11/25/2016, by Libby Skye Davis.
                     (Davis, Libby) (Entered: 11/03/2016)
 02/03/2017     1087 RESPONSE to 1086 MOTION for Review of Magistrate Judge's Detention
                     Order as to Christopher Dixon only, filed by USA . (Davis, Jeffrey) Modified
                     on 2/3/2017 to edit docket text. (jtj) (Entered: 02/03/2017)
 03/16/2017     1094 Notice for Leave of Absence for the following date(s): May 23 to June 8,
                     2017, June 22 to June 23, 2017, by Jeffrey W. Davis. (Davis, Jeffrey)
                     (Entered: 03/16/2017)
 03/20/2017     1095 Notice for Leave of Absence for the following date(s): April 10th through
                     April 14th, by Cassandra Juliet Schansman. (Schansman, Cassandra)
                     (Entered: 03/20/2017)




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                   3/25/2019
CM/ECF-GA Northern District Court                                     Page 40 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 45 of 47 PageID 54


 04/18/2017     1099 MOTION to Dismiss Defendant's 28 U.S.C. 2255 Motion [Doc. 1057] by
                     USA as to Jerome Bushay. (Attachments: # 1 Text of Proposed Order)
                     (Sommerfeld, Lawrence) (Entered: 04/18/2017)
 04/24/2017     1100 ORDER dismissing as time-barred 1057 Motion to Vacate, Set Aside or
                     Correct Sentence pursuant to USC 28:2255 as to Jerome Bushay (1).
                     Certificate of Appealability denied. Signed by Judge Timothy C. Batten, Sr
                     on 4/24/17. (rsh) (Entered: 04/24/2017)
 04/24/2017     1101 INCORRECT PDF ATTACHED - CORRECTED PDF/SEE ATTCH 1 The
                     Motion to Vacate Sentence -2255- as to Jerome Bushay having been
                     Dismissed judgment is entered against Movant, in favor of Respondent. (rsh)
                     (Additional attachment(s) added on 4/24/2017: # 1 Judgment 2255) (rsh).
                     Modified on 4/24/2017 (rsh). (Entered: 04/24/2017)
 04/24/2017            Clerks Certificate of Mailing as to Jerome Bushay re 1100 Order, 1101
                       Judgment on 2255. Notice of street name change for the Atlanta courthouse
                       included. (rsh) (Entered: 04/24/2017)
 05/01/2017     1102 RESPONSE in Opposition as to Jerome Bushay filed by Jerome Bushay re
                     1099 MOTION to Dismiss Defendant's 28 U.S.C. 2255 Motion [Doc. 1057]
                     (adg) (Entered: 05/04/2017)
 05/11/2017     1103 NOTICE OF APPEAL as to Jerome Bushay re: 1100 Order on Motion to
                     Vacate, Set Aside or Correct Sentence, Order on Motion to Dismiss and 1101
                     Clerk's Judgment on 2255. Transcript Order Form due on 5/25/2017. (kac)
                     (Entered: 05/12/2017)
 05/11/2017     1104 MOTION for Leave to Appeal In Forma Pauperis by Jerome Bushay.
                     (Attachments: # 1 Affidavit in Support of Motion) (kac) (Entered:
                     05/12/2017)
 05/12/2017            Request For Presentence Investigation Report as to Jerome Bushay re: 1103
                       Notice of Appeal filed on 5/11/17. (kac) (Entered: 05/12/2017)
 05/12/2017     1105 NOTICE OF FILING Appeal Transmission Letter as to Jerome Bushay re:
                     1103 Notice of Appeal. (kac) (Entered: 05/12/2017)
 05/12/2017            Submission of 1104 MOTION for Leave to Appeal In Forma Pauperis as to
                       Jerome Bushay submitted to District Judge Timothy C. Batten. Sr. (kac)
                       (Entered: 05/12/2017)
 05/12/2017     1106 Transmission of Certified Copy of Notice of Appeal, Clerk's Judgment,
                     Order and Docket Sheet as to Jerome Bushay to US Court of Appeals re:
                     1103 Notice of Appeal. (kac) (Entered: 05/12/2017)
 05/12/2017     1107 USCA Acknowledgment of Receipt of Notice of Appeal as to Jerome
                     Bushay for 1103 Notice of Appeal filed by Jerome Bushay. Case Appealed to
                     USCA - 11th Circuit. USCA Case Number 17-12161-K. (kac) (Entered:
                     05/12/2017)
 05/12/2017     1108 SEALED PRESENTENCE INVESTIGATION REPORT as to Jerome
                     Bushay. (jtj) (Entered: 05/15/2017)



https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                  3/25/2019
CM/ECF-GA Northern District Court                                     Page 41 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 46 of 47 PageID 55


 06/13/2017     1110 Appeal inquiry from USCA regarding status of pending 1104 MOTION for
                     Leave to Appeal In Forma Pauperis on Appeal re: 1103 Notice of Appeal
                     filed by Jerome Bushay. The Motion is currently pending before the Court.
                     No ruling has been issued. USCA Case Number 17-12161-K. (kac) (Entered:
                     06/13/2017)
 06/14/2017     1111 ORDER denying 1104 Motion for Leave to Appeal In Forma Pauperis as to
                     Jerome Bushay (1). Signed by Judge Timothy C. Batten, Sr on 6/14/17. (jlm)
                     (Entered: 06/15/2017)
 06/15/2017            Clerks Certificate of Mailing as to Jerome Bushay re 1111 Order on Motion
                       for Leave to Appeal In Forma Pauperis. Notice of street name change for the
                       Atlanta courthouse included. (jlm) (Entered: 06/15/2017)
 06/19/2017            Document 1115 is sealed. (jtj) (Entered: 06/19/2017)
 08/08/2017     1117 Request for Leave of Absence for the following date(s): 10/17, 10/18, 10/19,
                     10/20, 10/23, 10/24, and 10/25/2017, by Jeffrey W. Davis. (Davis, Jeffrey)
                     (Entered: 08/08/2017)
 09/27/2017     1125 ORDER of USCA (certified copy) DENYING Petitioner-Appellant's Motion
                     for Certificate of Appealability re: 1103 Notice of Appeal. Appellant's
                     Motion for Leave to Proceed is DENIED AS MOOT. Case Appealed to
                     USCA - 11th Circuit. USCA Case Number 17-12161-K. (kac) (Entered:
                     09/27/2017)
 09/29/2017     1126 CORRECTED ORDER of USCA (certified copy) DENYING Petitioner-
                     Appellant's Motion for Certificate of Appealability re: 1103 Notice of
                     Appeal. His Motion for Leave to Proceed In Forma Pauperis is DENIED AS
                     MOOT. Case Appealed to USCA - 11th Circuit. USCA Case Number 17-
                     12161-K. (kac) (Entered: 09/29/2017)
 11/03/2017     1128 Notice for Leave of Absence for the following date(s): 13, 14 & 15
                     November 2017, by Libby Skye Davis. (Davis, Libby) (Entered: 11/03/2017)
 11/07/2017     1129 Notice for Leave of Absence for the following date(s): 21-29 December
                     2017, by Libby Skye Davis. (Davis, Libby) (Entered: 11/07/2017)
 02/07/2018     1132 Notice for Leave of Absence for the following date(s): 16 & 20 February
                     2018 and 7-9 March 2018, by Libby Skye Davis. (Davis, Libby) (Entered:
                     02/07/2018)
 04/04/2018            RETURN of 1133 APPLICATION for Admission of William Walter Pro
                       Hac Vice (Application fee $ 150, receipt number 113E-7784336) to attorney
                       for correction re: local counsel. (pmb) (Entered: 04/04/2018)
 06/19/2018     1139 Notice for Leave of Absence for the following date(s): 1 - 2 July 2018, by
                     Libby Skye Davis. (Davis, Libby) (Entered: 06/19/2018)
 06/19/2018     1140 Notice for Leave of Absence for the following date(s): 13 - 17 August 2018,
                     by Libby Skye Davis. (Davis, Libby) (Entered: 06/19/2018)
 09/25/2018     1148 Notice for Leave of Absence for the following date(s): 10/10/18, 10/11/18,




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                   3/25/2019
CM/ECF-GA Northern District Court                                     Page 42 of 42
    Case 8:10-mj-01575-SPF Document 3 Filed 04/19/19 Page 47 of 47 PageID 56


                        10/12/18, 11/6/18, 11/7/18, 11/8/18, 11/9/18, 11/23/18, by Noah
                        Schechtman. (Schechtman, Noah) (Entered: 09/25/2018)
 10/05/2018     1149 Notice for Leave of Absence for the following date(s): November 13, 2018
                     and November 19-26, 2018, by Libby Skye Davis. (Davis, Libby) (Entered:
                     10/05/2018)



                                      PACER Service Center
                                        Transaction Receipt
                                          03/25/2019 10:20:03
                    PACER                                   Client
                                 MReynoldsFLMD:5906713:0
                    Login:                                  Code:
                                                                        1:10-cr-
                                                            Search
                    Description: Docket Report                          00521-TCB-
                                                            Criteria:
                                                                        AJB
                    Billable
                                 30                         Cost:       3.00
                    Pages:




https://ecf.gand.uscourts.gov/cgi-bin/DktRpt.pl?652122137849916-L_1_0-1                   3/25/2019
